                                Case 1:20-cv-02405-EGS Document 47-1 Filed 10/30/20 Page 1 of 51



                                                                                                                     Processing
                                                         Measured       Processing     Processing     Processing     Score Plus 3:
                                                         Volume:        Score: Inbound Score Plus 1:  Score Plus 2: Inbound
Date            Area              District               Inbound Ballot Ballot         Inbound Ballot Inbound Ballot Ballot

   10/24/2020 Capital Metro       Atlanta                        17368          84.89%         95.33%         98.69%       98.89%

   10/24/2020 Capital Metro       Baltimore                      10451          84.25%         89.84%         93.53%       95.65%

   10/24/2020 Capital Metro       Capital                        14974          92.99%         97.25%         98.20%       98.44%

   10/24/2020 Capital Metro       Greater S Carolina             11983          92.21%         97.52%         98.92%       99.07%

   10/24/2020 Capital Metro       Greensboro                     15831          83.61%         89.72%         96.58%       96.78%

   10/24/2020 Capital Metro       Mid-Carolinas                  11205          90.58%         96.00%         97.64%       97.80%

   10/24/2020 Capital Metro       Norther Virginia               11799          91.57%         95.33%         96.81%       96.98%

   10/24/2020   Capital Metro     Richmond                       10019          92.45%         97.15%         98.65%       98.72%
   10/24/2020   Eastern           Appalachian                     1941          59.04%         62.65%         63.58%       63.99%
   10/24/2020   Eastern           Central Pennsylvania           28437          78.51%         90.52%         98.90%       99.36%
   10/24/2020   Eastern           Kentuckiana                      742          38.01%         50.27%         53.23%       54.31%
   10/24/2020   Eastern           Norther Ohio                   35437          91.85%         98.73%         99.44%       99.48%
   10/24/2020   Eastern           Ohio Valley                    25357          95.08%         98.68%         99.37%       99.40%

   10/24/2020   Eastern           Philadelphia Metropo           18190          91.57%         95.10%         98.89%       99.13%
   10/24/2020   Eastern           South Jersey                   21407          95.55%         97.49%         98.23%       98.71%
   10/24/2020   Eastern           Tennessee                       3241          88.83%         96.45%         98.67%       98.67%
   10/24/2020   Eastern           Western New York               10348          96.20%         98.29%         99.28%       99.28%

   10/24/2020 Eastern             Western Pennsylvania           34065          98.08%         99.18%         99.72%       99.73%
                            Case 1:20-cv-02405-EGS Document 47-1 Filed 10/30/20 Page 2 of 51



                                                                                                               Processing
                                                   Measured       Processing     Processing     Processing     Score Plus 3:
                                                   Volume:        Score: Inbound Score Plus 1:  Score Plus 2: Inbound
Date          Area            District             Inbound Ballot Ballot         Inbound Ballot Inbound Ballot Ballot

   10/24/2020 Great Lakes     Central Illinois             18012          89.86%         93.99%         96.85%       98.98%

   10/24/2020 Great Lakes     Chicago                      11604          90.70%         91.96%         92.55%       95.80%

   10/24/2020 Great Lakes     Detroit                       5839          73.93%         92.55%         97.38%       98.15%

   10/24/2020 Great Lakes     Gateway                       9083          93.46%         97.07%         98.05%       98.16%

   10/24/2020 Great Lakes     Greater Indiana                966          72.98%         91.93%         98.65%       98.65%

   10/24/2020 Great Lakes     Greater Michigan              6137          91.67%         96.89%         98.00%       98.01%

   10/24/2020 Great Lakes     Lakeland                      1905          81.89%         93.81%         95.70%       95.96%

   10/24/2020 Northeast       Albany                        9990          95.20%         98.44%         99.22%       99.27%

   10/24/2020 Northeast       Caribbean                     9687          99.62%         99.88%         99.91%       99.91%

   10/24/2020 Northeast       Connecticut Valley           12249          95.56%         97.75%         98.64%       98.80%

   10/24/2020 Northeast       Greater Boston               40981          96.03%         98.45%         99.02%       99.04%

   10/24/2020 Northeast       Long Island                  14893          96.62%         98.34%         98.81%       98.87%

   10/24/2020 Northeast       New York                      7378          91.20%         95.19%         99.17%       99.43%
                              Northern New
   10/24/2020 Northeast       England                       1489          76.83%         94.22%         99.19%       99.19%
                            Case 1:20-cv-02405-EGS Document 47-1 Filed 10/30/20 Page 3 of 51



                                                                                                                Processing
                                                    Measured       Processing     Processing     Processing     Score Plus 3:
                                                    Volume:        Score: Inbound Score Plus 1:  Score Plus 2: Inbound
Date            Area          District              Inbound Ballot Ballot         Inbound Ballot Inbound Ballot Ballot

   10/24/2020 Northeast       Northern New Jersey           30615          96.50%         97.68%         98.05%       98.11%

   10/24/2020 Northeast       Triboro                        5769          83.10%         85.77%         86.58%       86.69%

   10/24/2020   Northeast     Westchester                    8545          92.77%         95.94%         97.31%       97.45%
   10/24/2020   Pacific       Bay-Valley                    58754          98.43%         99.11%         99.29%       99.31%
   10/24/2020   Pacific       Honolulu                      26664          97.20%         98.93%         99.15%       99.22%
   10/24/2020   Pacific       Los Angeles                   55511          98.59%         99.16%         99.38%       99.38%
   10/24/2020   Pacific       Sacramento                    58985          96.75%         99.28%         99.35%       99.37%
   10/24/2020   Pacific       San Diego                     90931          98.84%         99.49%         99.66%       99.66%
   10/24/2020   Pacific       San Francisco                 36319          98.32%         99.17%         99.45%       99.47%
   10/24/2020   Pacific       Santa Ana                     46030          99.02%         99.61%         99.75%       99.76%
   10/24/2020   Pacific       Sierra Coastal                32466          98.49%         99.35%         99.58%       99.59%
   10/24/2020   Southern      Alabama                         631          66.24%         92.39%         96.67%       96.67%
   10/24/2020   Southern      Arkansas                        765          91.50%         96.34%         98.56%       98.56%
   10/24/2020   Southern      Dallas                         3141          94.65%         97.84%         98.60%       98.66%
   10/24/2020   Southern      Ft. Worth                      1888          90.04%         94.70%         96.08%       96.13%
   10/24/2020   Southern      Gulf Atlantic                 18690          90.82%         96.31%         98.68%       98.79%
   10/24/2020   Southern      Houston                        2700          84.67%         89.52%         91.59%       91.74%
   10/24/2020   Southern      Louisiana                       582          78.01%         91.07%         98.11%       98.11%
   10/24/2020   Southern      Mississippi                     470          85.53%         95.11%         98.51%       98.51%
   10/24/2020   Southern      Oklahoma                        396          76.01%         91.92%         97.47%       97.47%
   10/24/2020   Southern      Rio Grande                     3472          91.19%         95.28%         98.13%       98.13%
   10/24/2020   Southern      South Florida                  9787          92.92%         96.32%         98.65%       98.66%
   10/24/2020   Southern      Suncoast                      47916          96.63%         98.55%         99.25%       99.26%
   10/24/2020   Western       Alaska                         4109          79.63%         88.05%         89.34%       89.63%
   10/24/2020   Western       Arizona                      121236          97.56%         99.35%         99.48%       99.53%
   10/24/2020   Western       Central Plains                 7280          96.73%         98.53%         99.04%       99.04%
                                 Case 1:20-cv-02405-EGS Document 47-1 Filed 10/30/20 Page 4 of 51



                                                                                                                         Processing
                                                          Measured       Processing      Processing     Processing       Score Plus 3:
                                                          Volume:        Score: Inbound Score Plus 1:   Score Plus 2:    Inbound
Date             Area              District               Inbound Ballot Ballot          Inbound Ballot Inbound Ballot   Ballot
    10/24/2020   Western           Colorado/Wyoming               21532           71.17%         89.96%         92.21%          92.29%
    10/24/2020   Western           Dakotas                        10702           96.23%         99.09%         99.70%          99.70%
    10/24/2020   Western           Hawkeye                        13349           95.24%         98.03%         98.49%          98.53%
    10/24/2020   Western           Mid-Americas                    8562           93.77%         97.55%         99.32%          99.49%
    10/24/2020   Western           Nevada Sierra                  24322           97.85%         99.44%         99.67%          99.70%
    10/24/2020   Western           Northland                       6176           97.31%         99.40%         99.71%          99.71%
    10/24/2020   Western           Portland                       98931           92.49%         99.09%         99.37%          99.40%
    10/24/2020   Western           Salt Lake City                 39908           98.78%         99.54%         99.75%          99.81%
    10/24/2020   Western           Seattle                        98014           97.75%         99.06%         99.35%          99.42%

   10/26/2020 Capital Metro        Atlanta                        18078          89.45%         94.66%         97.46%         98.51%

   10/26/2020 Capital Metro        Baltimore                      18596          91.25%         95.58%         97.89%         98.98%

   10/26/2020 Capital Metro        Capital                        14856          93.15%         97.10%         98.85%         99.23%

   10/26/2020 Capital Metro        Greater S Carolina             12779          87.27%         93.64%         96.97%         98.32%

   10/26/2020 Capital Metro        Greensboro                     17969          82.80%         94.02%         96.30%         97.01%

   10/26/2020 Capital Metro        Mid-Carolinas                  11517          86.16%         93.57%         95.02%         95.58%

   10/26/2020 Capital Metro        Norther Virginia               19865          93.47%         97.21%         97.77%         98.12%

   10/26/2020    Capital Metro     Richmond                       15785          91.17%         96.07%         97.57%         98.20%
   10/26/2020    Eastern           Appalachian                     3076          74.93%         81.34%         82.35%         82.70%
   10/26/2020    Eastern           Central Pennsylvania           53317          78.79%         92.11%         99.30%         99.49%
   10/26/2020    Eastern           Kentuckiana                      933          65.06%         72.35%         74.71%         76.85%
   10/26/2020    Eastern           Norther Ohio                   45603          92.64%         97.97%         98.63%         98.87%
                             Case 1:20-cv-02405-EGS Document 47-1 Filed 10/30/20 Page 5 of 51



                                                                                                                   Processing
                                                      Measured       Processing      Processing     Processing     Score Plus 3:
                                                      Volume:        Score: Inbound Score Plus 1:   Score Plus 2: Inbound
Date           Area            District               Inbound Ballot Ballot          Inbound Ballot Inbound Ballot Ballot
    10/26/2020 Eastern         Ohio Valley                    31023           94.80%         98.56%         99.12%        99.41%

    10/26/2020   Eastern       Philadelphia Metropo           48537          93.02%          95.79%        97.39%        97.78%
    10/26/2020   Eastern       South Jersey                   17600          90.90%          94.49%        95.74%        96.39%
    10/26/2020   Eastern       Tennessee                       8725          92.83%          97.25%        98.59%        98.91%
    10/26/2020   Eastern       Western New York               15467          96.60%          98.66%        99.06%        99.19%

    10/26/2020 Eastern         Western Pennsylvania           41714          97.26%          98.87%         99.33%       99.43%

    10/26/2020 Great Lakes     Central Illinois               29073          94.36%          97.62%         98.43%       98.77%

    10/26/2020 Great Lakes     Chicago                        20195          87.65%          93.07%         94.26%       94.81%

    10/26/2020 Great Lakes     Detroit                        12667          73.90%          93.08%         96.83%       98.07%

    10/26/2020 Great Lakes     Gateway                        15019          93.17%          95.75%         96.98%       97.26%

    10/26/2020 Great Lakes     Greater Indiana                 3049          79.90%          93.93%         96.75%       98.75%

    10/26/2020 Great Lakes     Greater Michigan               14183          87.31%          96.86%         98.31%       98.54%

    10/26/2020 Great Lakes     Lakeland                        3372          87.46%          93.24%         95.88%       98.22%

    10/26/2020 Northeast       Albany                         22579          96.31%          98.69%         99.26%       99.43%

    10/26/2020 Northeast       Caribbean                       4893          98.59%          99.61%         99.73%       99.80%

    10/26/2020 Northeast       Connecticut Valley             30972          94.79%          96.84%         97.35%       97.72%
                            Case 1:20-cv-02405-EGS Document 47-1 Filed 10/30/20 Page 6 of 51



                                                                                                                Processing
                                                    Measured       Processing     Processing     Processing     Score Plus 3:
                                                    Volume:        Score: Inbound Score Plus 1:  Score Plus 2: Inbound
Date            Area          District              Inbound Ballot Ballot         Inbound Ballot Inbound Ballot Ballot

   10/26/2020 Northeast       Greater Boston                74197          96.95%         98.65%         98.95%       99.17%

   10/26/2020 Northeast       Long Island                   20006          96.02%         97.68%         98.02%       98.24%

   10/26/2020 Northeast       New York                      51013          96.48%         98.33%         98.91%       99.05%
                              Northern New
   10/26/2020 Northeast       England                        2500          84.40%         92.96%         96.84%       99.24%

   10/26/2020 Northeast       Northern New Jersey           30046          96.75%         98.04%         98.31%       98.46%

   10/26/2020 Northeast       Triboro                       14128          89.11%         91.11%         91.85%       92.04%

   10/26/2020   Northeast     Westchester                   14712          94.52%         97.41%         97.87%       98.08%
   10/26/2020   Pacific       Bay-Valley                    49896          96.84%         98.03%         98.27%       98.39%
   10/26/2020   Pacific       Honolulu                      23828          94.71%         97.46%         97.83%       97.88%
   10/26/2020   Pacific       Los Angeles                   42194          96.37%         97.43%         97.96%       98.21%
   10/26/2020   Pacific       Sacramento                    46673          97.06%         97.92%         98.08%       98.13%
   10/26/2020   Pacific       San Diego                     75631          98.07%         99.28%         99.57%       99.64%
   10/26/2020   Pacific       San Francisco                 36474          97.76%         98.80%         99.03%       99.11%
   10/26/2020   Pacific       Santa Ana                     35145          97.65%         99.01%         99.36%       99.47%
   10/26/2020   Pacific       Sierra Coastal                34996          97.96%         98.64%         98.87%       98.99%
   10/26/2020   Southern      Alabama                        1312          74.24%         92.53%         97.18%       98.09%
   10/26/2020   Southern      Arkansas                       1294          91.96%         97.22%         98.45%       99.61%
   10/26/2020   Southern      Dallas                         3490          91.98%         96.96%         98.40%       98.62%
   10/26/2020   Southern      Ft. Worth                      2271          88.60%         91.90%         93.00%       93.17%
   10/26/2020   Southern      Gulf Atlantic                 17896          85.86%         94.19%         96.41%       97.28%
   10/26/2020   Southern      Houston                       10624          90.24%         95.72%         96.82%       97.30%
   10/26/2020   Southern      Louisiana                      1238          74.23%         88.13%         94.91%       97.33%
                              Case 1:20-cv-02405-EGS Document 47-1 Filed 10/30/20 Page 7 of 51



                                                                                                                    Processing
                                                     Measured       Processing      Processing     Processing       Score Plus 3:
                                                     Volume:        Score: Inbound Score Plus 1:   Score Plus 2:    Inbound
Date             Area           District             Inbound Ballot Ballot          Inbound Ballot Inbound Ballot   Ballot
    10/26/2020   Southern       Mississippi                    685           74.01%         86.86%         95.18%          98.10%
    10/26/2020   Southern       Oklahoma                       781           78.49%         91.81%         95.90%          98.34%
    10/26/2020   Southern       Rio Grande                    4362           87.62%         94.22%         96.42%          98.53%
    10/26/2020   Southern       South Florida                 7105           90.39%         96.20%         98.03%          98.66%
    10/26/2020   Southern       Suncoast                     45741           94.38%         96.92%         97.78%          98.23%
    10/26/2020   Western        Alaska                        4432           82.78%         90.05%         92.58%          92.80%
    10/26/2020   Western        Arizona                      95183           97.90%         99.10%         99.47%          99.62%
    10/26/2020   Western        Central Plains                9888           90.84%         93.17%         94.41%          94.68%
    10/26/2020   Western        Colorado/Wyoming             32841           62.26%         79.31%         84.59%          86.62%
    10/26/2020   Western        Dakotas                      10363           94.99%         97.88%         98.65%          98.97%
    10/26/2020   Western        Hawkeye                      28086           97.56%         98.62%         99.04%          99.14%
    10/26/2020   Western        Mid-Americas                 10609           86.69%         97.51%         98.67%          99.09%
    10/26/2020   Western        Nevada Sierra                19380           87.16%         89.31%         89.82%          90.00%
    10/26/2020   Western        Northland                     5447           92.27%         97.30%         98.27%          99.05%
    10/26/2020   Western        Portland                     83917           97.24%         98.49%         99.04%          99.23%
    10/26/2020   Western        Salt Lake City               36934           97.82%         99.15%         99.41%          99.76%
    10/26/2020   Western        Seattle                      80349           96.25%         98.17%         98.69%          98.88%

   10/27/2020 Capital Metro     Atlanta                      10934          42.76%         97.79%         98.67%         99.13%

   10/27/2020 Capital Metro     Baltimore                     7377          84.87%         96.61%         97.94%         99.12%

   10/27/2020 Capital Metro     Capital                      15997          89.15%         98.72%         99.02%         99.37%

   10/27/2020 Capital Metro     Greater S Carolina           12812          80.27%         98.00%         98.81%         99.27%

   10/27/2020 Capital Metro     Greensboro                   16920          76.67%         94.03%         95.82%         98.28%

   10/27/2020 Capital Metro     Mid-Carolinas                14575          71.66%         95.32%         96.12%         96.37%
                                Case 1:20-cv-02405-EGS Document 47-1 Filed 10/30/20 Page 8 of 51



                                                                                                                     Processing
                                                         Measured       Processing     Processing     Processing     Score Plus 3:
                                                         Volume:        Score: Inbound Score Plus 1:  Score Plus 2: Inbound
Date            Area              District               Inbound Ballot Ballot         Inbound Ballot Inbound Ballot Ballot

   10/27/2020 Capital Metro       Norther Virginia                2687          63.75%         90.32%         92.07%       93.04%

   10/27/2020   Capital Metro     Richmond                        7502          83.58%         97.40%         98.19%       98.67%
   10/27/2020   Eastern           Appalachian                     1028          50.29%         81.61%         87.06%       89.88%
   10/27/2020   Eastern           Central Pennsylvania           16587          59.32%         95.94%         97.96%       99.20%
   10/27/2020   Eastern           Kentuckiana                      429          61.31%         84.38%         87.88%       88.81%
   10/27/2020   Eastern           Norther Ohio                   35856          91.33%         98.68%         99.03%       99.32%
   10/27/2020   Eastern           Ohio Valley                    29825          94.89%         98.18%         99.62%       99.68%

   10/27/2020   Eastern           Philadelphia Metropo           30619          96.16%         98.66%         99.17%       99.62%
   10/27/2020   Eastern           South Jersey                   30142          96.69%         99.08%         99.22%       99.33%
   10/27/2020   Eastern           Tennessee                       6504          92.13%         98.65%         99.17%       99.54%
   10/27/2020   Eastern           Western New York               17292          98.22%         99.53%         99.61%       99.64%

   10/27/2020 Eastern             Western Pennsylvania           43876          97.27%         99.58%         99.67%       99.89%

   10/27/2020 Great Lakes         Central Illinois               19536          85.48%         93.93%         96.87%       99.26%

   10/27/2020 Great Lakes         Chicago                        15720          90.08%         93.05%         93.47%       93.65%

   10/27/2020 Great Lakes         Detroit                         5567          53.31%         94.07%         97.59%       98.24%

   10/27/2020 Great Lakes         Gateway                         2839          81.51%         95.49%         96.87%       97.50%

   10/27/2020 Great Lakes         Greater Indiana                 1034          48.26%         92.17%         95.45%       98.55%

   10/27/2020 Great Lakes         Greater Michigan                3964          56.69%         96.54%         98.03%       98.66%
                            Case 1:20-cv-02405-EGS Document 47-1 Filed 10/30/20 Page 9 of 51



                                                                                                                Processing
                                                    Measured       Processing     Processing     Processing     Score Plus 3:
                                                    Volume:        Score: Inbound Score Plus 1:  Score Plus 2: Inbound
Date            Area          District              Inbound Ballot Ballot         Inbound Ballot Inbound Ballot Ballot

   10/27/2020 Great Lakes     Lakeland                        843          58.48%         82.56%         85.29%       87.31%

   10/27/2020 Northeast       Albany                         4029          83.15%         97.87%         98.29%       98.54%

   10/27/2020 Northeast       Caribbean                     10224          99.57%         99.87%         99.93%       99.97%

   10/27/2020 Northeast       Connecticut Valley             2224          76.71%         94.42%         96.13%       96.72%

   10/27/2020 Northeast       Greater Boston                25595          93.85%         99.28%         99.55%       99.62%

   10/27/2020 Northeast       Long Island                   14823          97.17%         98.54%         98.68%       98.75%

   10/27/2020 Northeast       New York                      26581          95.05%         98.92%         99.26%       99.35%
                              Northern New
   10/27/2020 Northeast       England                         665          63.31%         93.23%         95.79%       97.59%

   10/27/2020 Northeast       Northern New Jersey           46144          97.50%         99.37%         99.41%       99.49%

   10/27/2020 Northeast       Triboro                       14881          95.52%         96.51%         96.63%       96.65%

   10/27/2020   Northeast     Westchester                    2209          72.02%         93.98%         94.57%       94.61%
   10/27/2020   Pacific       Bay-Valley                   102435          99.08%         99.60%         99.63%       99.64%
   10/27/2020   Pacific       Honolulu                      29543          96.43%         99.65%         99.77%       99.81%
   10/27/2020   Pacific       Los Angeles                   84002          99.21%         99.61%         99.67%       99.70%
   10/27/2020   Pacific       Sacramento                    85330          97.93%         98.92%         98.94%       98.98%
   10/27/2020   Pacific       San Diego                    156856          99.12%         99.82%         99.90%       99.92%
   10/27/2020   Pacific       San Francisco                 68475          99.28%         99.67%         99.76%       99.79%
   10/27/2020   Pacific       Santa Ana                     65724          99.14%         99.70%         99.75%       99.76%
                              Case 1:20-cv-02405-EGS Document 47-1 Filed 10/30/20 Page 10 of 51



                                                                                                                  Processing
                                                   Measured       Processing      Processing     Processing       Score Plus 3:
                                                   Volume:        Score: Inbound Score Plus 1:   Score Plus 2:    Inbound
Date             Area           District           Inbound Ballot Ballot          Inbound Ballot Inbound Ballot   Ballot
    10/27/2020   Pacific        Sierra Coastal             54677           98.72%         99.43%         99.47%          99.50%
    10/27/2020   Southern       Alabama                      661           59.76%         91.38%         96.07%          97.73%
    10/27/2020   Southern       Arkansas                     304           71.05%         93.42%         95.72%          96.05%
    10/27/2020   Southern       Dallas                      2253           86.33%         97.20%         98.36%          98.93%
    10/27/2020   Southern       Ft. Worth                    889           76.72%         89.20%         90.78%          91.79%
    10/27/2020   Southern       Gulf Atlantic              16699           85.13%         97.87%         98.74%          99.13%
    10/27/2020   Southern       Houston                     1806           77.19%         91.75%         92.69%          93.91%
    10/27/2020   Southern       Louisiana                    544           68.75%         94.30%         96.14%          97.61%
    10/27/2020   Southern       Mississippi                  705           85.11%         98.16%         98.44%          99.01%
    10/27/2020   Southern       Oklahoma                     522           72.99%         91.76%         94.44%          98.85%
    10/27/2020   Southern       Rio Grande                  3511           85.62%         96.64%         98.09%          98.78%
    10/27/2020   Southern       South Florida              11580           94.67%         98.81%         99.11%          99.32%
    10/27/2020   Southern       Suncoast                   63382           97.15%         99.21%         99.50%          99.64%
    10/27/2020   Western        Alaska                      3851           82.52%         94.03%         95.17%          95.35%
    10/27/2020   Western        Arizona                   167915           98.35%         99.73%         99.79%          99.85%
    10/27/2020   Western        Central Plains              8213           95.69%         98.56%         98.75%          99.00%
    10/27/2020   Western        Colorado/Wyoming           31618           79.25%         91.78%         93.88%          95.76%
    10/27/2020   Western        Dakotas                    11984           92.74%         99.19%         99.42%          99.62%
    10/27/2020   Western        Hawkeye                    20753           97.69%         99.03%         99.17%          99.23%
    10/27/2020   Western        Mid-Americas               10065           95.13%         99.22%         99.57%          99.75%
    10/27/2020   Western        Nevada Sierra              31104           97.70%         99.47%         99.67%          99.71%
    10/27/2020   Western        Northland                   6829           95.56%         99.21%         99.43%          99.63%
    10/27/2020   Western        Portland                  102683           97.79%         99.67%         99.84%          99.90%
    10/27/2020   Western        Salt Lake City             62155           89.09%         99.70%         99.80%          99.92%
    10/27/2020   Western        Seattle                   137935           98.08%         99.63%         99.72%          99.75%

   10/28/2020 Capital Metro     Atlanta                    20443          95.36%         96.70%         98.96%         99.19%

   10/28/2020 Capital Metro     Baltimore                  17835          94.49%         95.07%         96.92%         99.45%
                                Case 1:20-cv-02405-EGS Document 47-1 Filed 10/30/20 Page 11 of 51



                                                                                                                     Processing
                                                         Measured       Processing     Processing     Processing     Score Plus 3:
                                                         Volume:        Score: Inbound Score Plus 1:  Score Plus 2: Inbound
Date            Area              District               Inbound Ballot Ballot         Inbound Ballot Inbound Ballot Ballot

   10/28/2020 Capital Metro       Capital                        19186          96.73%         97.24%         99.09%       99.41%

   10/28/2020 Capital Metro       Greater S Carolina             14869          91.96%         93.17%         98.04%       98.46%

   10/28/2020 Capital Metro       Greensboro                     25261          91.43%         92.11%         96.60%       97.30%

   10/28/2020 Capital Metro       Mid-Carolinas                  17005          90.76%         91.81%         97.27%       97.65%

   10/28/2020 Capital Metro       Norther Virginia               18518          97.26%         98.09%         98.91%       99.01%

   10/28/2020   Capital Metro     Richmond                       17388          97.03%         97.75%         99.03%       99.23%
   10/28/2020   Eastern           Appalachian                     2035          89.29%         89.78%         94.10%       94.15%
   10/28/2020   Eastern           Central Pennsylvania           42028          84.77%         85.26%         98.92%       99.44%
   10/28/2020   Eastern           Kentuckiana                      732          70.49%         73.91%         86.89%       88.11%
   10/28/2020   Eastern           Norther Ohio                   47610          97.64%         97.98%         99.29%       99.33%
   10/28/2020   Eastern           Ohio Valley                    29454          98.02%         98.37%         99.53%       99.77%

   10/28/2020   Eastern           Philadelphia Metropo           50726          96.78%         97.10%         98.92%       99.39%
   10/28/2020   Eastern           South Jersey                   27515          97.49%         97.78%         98.31%       98.44%
   10/28/2020   Eastern           Tennessee                       6716          94.94%         96.78%         99.26%       99.45%
   10/28/2020   Eastern           Western New York               17438          98.57%         99.25%         99.65%       99.68%

   10/28/2020 Eastern             Western Pennsylvania           43046          98.54%         98.96%         99.79%       99.89%

   10/28/2020 Great Lakes         Central Illinois               33341          96.17%         97.50%         99.05%       99.23%

   10/28/2020 Great Lakes         Chicago                        21502          95.99%         96.19%         97.26%       97.37%
                            Case 1:20-cv-02405-EGS Document 47-1 Filed 10/30/20 Page 12 of 51



                                                                                                                Processing
                                                    Measured       Processing     Processing     Processing     Score Plus 3:
                                                    Volume:        Score: Inbound Score Plus 1:  Score Plus 2: Inbound
Date          Area            District              Inbound Ballot Ballot         Inbound Ballot Inbound Ballot Ballot

   10/28/2020 Great Lakes     Detroit                        8611          82.10%         84.82%         96.07%       98.41%

   10/28/2020 Great Lakes     Gateway                       12376          95.85%         96.71%         98.47%       98.59%

   10/28/2020 Great Lakes     Greater Indiana                1987          88.68%         93.00%         97.63%       98.69%

   10/28/2020 Great Lakes     Greater Michigan               8791          95.72%         97.22%         98.99%       99.14%

   10/28/2020 Great Lakes     Lakeland                       2504          93.57%         95.09%         96.81%       97.04%

   10/28/2020 Northeast       Albany                        23551          98.31%         98.61%         99.31%       99.44%

   10/28/2020 Northeast       Caribbean                      7698          99.51%         99.57%         99.75%       99.79%

   10/28/2020 Northeast       Connecticut Valley            14612          98.17%         98.41%         99.02%       99.10%

   10/28/2020 Northeast       Greater Boston                68156          97.78%         98.29%         99.53%       99.63%

   10/28/2020 Northeast       Long Island                   24822          99.03%         99.17%         99.46%       99.49%

   10/28/2020 Northeast       New York                      27294          97.49%         98.25%         99.08%       99.30%
                              Northern New
   10/28/2020 Northeast       England                        1214          85.83%         89.95%         97.12%       97.53%

   10/28/2020 Northeast       Northern New Jersey           43879          97.30%         97.42%         98.00%       98.08%

   10/28/2020 Northeast       Triboro                       14545          88.64%         88.92%         89.12%       89.17%
                            Case 1:20-cv-02405-EGS Document 47-1 Filed 10/30/20 Page 13 of 51



                                                                                                             Processing
                                                 Measured       Processing     Processing     Processing     Score Plus 3:
                                                 Volume:        Score: Inbound Score Plus 1:  Score Plus 2: Inbound
Date            Area          District           Inbound Ballot Ballot         Inbound Ballot Inbound Ballot Ballot

   10/28/2020   Northeast     Westchester                17887          97.93%         98.17%         98.65%       98.69%
   10/28/2020   Pacific       Bay-Valley                 85646          99.17%         99.32%         99.47%       99.51%
   10/28/2020   Pacific       Honolulu                   40741          98.72%         99.11%         99.59%       99.67%
   10/28/2020   Pacific       Los Angeles                68835          98.85%         99.12%         99.36%       99.38%
   10/28/2020   Pacific       Sacramento                 71714          99.31%         99.47%         99.61%       99.64%
   10/28/2020   Pacific       San Diego                 137912          99.30%         99.52%         99.78%       99.83%
   10/28/2020   Pacific       San Francisco              51632          98.91%         99.33%         99.56%       99.60%
   10/28/2020   Pacific       Santa Ana                  61277          99.65%         99.74%         99.86%       99.90%
   10/28/2020   Pacific       Sierra Coastal             48378          98.83%         99.04%         99.25%       99.30%
   10/28/2020   Southern      Alabama                     1156          83.48%         86.16%         96.28%       97.32%
   10/28/2020   Southern      Arkansas                    1014          95.36%         96.55%         98.82%       98.92%
   10/28/2020   Southern      Dallas                      3942          95.18%         97.49%         99.16%       99.32%
   10/28/2020   Southern      Ft. Worth                   1885          93.85%         94.80%         95.49%       95.54%
   10/28/2020   Southern      Gulf Atlantic              21914          94.43%         95.14%         99.08%       99.32%
   10/28/2020   Southern      Houston                     7660          95.22%         96.16%         97.22%       97.28%
   10/28/2020   Southern      Louisiana                   1011          84.97%         89.32%         96.34%       98.71%
   10/28/2020   Southern      Mississippi                  752          93.22%         95.08%         98.40%       99.07%
   10/28/2020   Southern      Oklahoma                     412          85.44%         91.75%         97.57%       99.03%
   10/28/2020   Southern      Rio Grande                  4623          93.08%         95.26%         98.57%       99.00%
   10/28/2020   Southern      South Florida              10462          95.41%         96.62%         98.68%       99.06%
   10/28/2020   Southern      Suncoast                   54543          96.54%         97.18%         99.30%       99.44%
   10/28/2020   Western       Alaska                      6424          94.94%         97.03%         98.93%       99.14%
   10/28/2020   Western       Arizona                   163751          98.09%         98.37%         98.73%       98.80%
   10/28/2020   Western       Central Plains              8064          96.61%         97.31%         98.05%       98.23%
   10/28/2020   Western       Colorado/Wyoming           24117          81.64%         83.71%         89.74%       91.18%
   10/28/2020   Western       Dakotas                    11358          96.72%         97.83%         99.55%       99.70%
   10/28/2020   Western       Hawkeye                    20540          98.46%         98.82%         99.26%       99.29%
   10/28/2020   Western       Mid-Americas                9886          95.68%         97.19%         99.06%       99.40%
                                 Case 1:20-cv-02405-EGS Document 47-1 Filed 10/30/20 Page 14 of 51



                                                                                                                         Processing
                                                          Measured       Processing      Processing     Processing       Score Plus 3:
                                                          Volume:        Score: Inbound Score Plus 1:   Score Plus 2:    Inbound
Date             Area              District               Inbound Ballot Ballot          Inbound Ballot Inbound Ballot   Ballot
    10/28/2020   Western           Nevada Sierra                  26793           98.04%         98.53%         99.26%          99.36%
    10/28/2020   Western           Northland                       5747           97.22%         98.00%         99.18%          99.74%
    10/28/2020   Western           Portland                       97195           98.16%         98.34%         99.77%          99.85%
    10/28/2020   Western           Salt Lake City                 57759           98.15%         98.68%         99.80%          99.86%
    10/28/2020   Western           Seattle                       107508           98.20%         99.13%         99.65%          99.72%

   10/29/2020 Capital Metro        Atlanta                        20484          95.04%         96.20%         96.77%         97.80%

   10/29/2020 Capital Metro        Baltimore                      24154          95.76%         98.31%         98.77%         99.46%

   10/29/2020 Capital Metro        Capital                        21372          96.59%         98.80%         99.13%         99.49%

   10/29/2020 Capital Metro        Greater S Carolina             18858          83.48%         96.36%         97.19%         98.71%

   10/29/2020 Capital Metro        Greensboro                     26240          90.91%         95.84%         96.37%         97.70%

   10/29/2020 Capital Metro        Mid-Carolinas                  16867          86.02%         95.41%         96.13%         97.52%

   10/29/2020 Capital Metro        Norther Virginia               24495          97.02%         98.04%         98.29%         98.78%

   10/29/2020    Capital Metro     Richmond                       20352          95.11%         98.46%         98.90%         99.13%
   10/29/2020    Eastern           Appalachian                     3205          93.23%         95.94%         96.63%         97.54%
   10/29/2020    Eastern           Central Pennsylvania           49863          74.36%         97.18%         97.46%         99.51%
   10/29/2020    Eastern           Kentuckiana                     1070          89.07%         89.25%         91.78%         93.55%
   10/29/2020    Eastern           Norther Ohio                   40862          89.01%         98.41%         98.51%         98.74%
   10/29/2020    Eastern           Ohio Valley                    34664          96.24%         98.38%         98.68%         98.95%

   10/29/2020 Eastern              Philadelphia Metropo           27296          90.23%         95.38%         96.12%         98.44%
   10/29/2020 Eastern              South Jersey                   23499          94.83%         97.17%         97.38%         98.18%
                             Case 1:20-cv-02405-EGS Document 47-1 Filed 10/30/20 Page 15 of 51



                                                                                                                   Processing
                                                      Measured       Processing      Processing     Processing     Score Plus 3:
                                                      Volume:        Score: Inbound Score Plus 1:   Score Plus 2: Inbound
Date           Area            District               Inbound Ballot Ballot          Inbound Ballot Inbound Ballot Ballot
    10/29/2020 Eastern         Tennessee                       7457           96.85%         97.34%         98.14%        98.77%
    10/29/2020 Eastern         Western New York               19333           97.36%         98.31%         99.12%        99.28%

    10/29/2020 Eastern         Western Pennsylvania           34081          97.62%          99.30%         99.46%       99.62%

    10/29/2020 Great Lakes     Central Illinois               37690          97.06%          97.86%         98.39%       98.93%

    10/29/2020 Great Lakes     Chicago                        25125          95.55%          96.68%         96.84%       97.00%

    10/29/2020 Great Lakes     Detroit                        11183          81.96%          93.31%         94.93%       98.63%

    10/29/2020 Great Lakes     Gateway                        12860          95.07%          96.80%         97.10%       97.50%

    10/29/2020 Great Lakes     Greater Indiana                 2093          87.34%          90.87%         95.70%       99.14%

    10/29/2020 Great Lakes     Greater Michigan               10365          91.74%          96.08%         97.04%       97.76%

    10/29/2020 Great Lakes     Lakeland                        3394          94.61%          96.55%         97.70%       98.20%

    10/29/2020 Northeast       Albany                         25427          97.83%          99.28%         99.43%       99.58%

    10/29/2020 Northeast       Caribbean                       5091          99.82%          99.82%         99.88%       99.94%

    10/29/2020 Northeast       Connecticut Valley             16590          96.59%          98.42%         98.76%       99.09%

    10/29/2020 Northeast       Greater Boston                 38568          93.76%          98.07%         98.66%       98.89%

    10/29/2020 Northeast       Long Island                    25037          97.60%          98.65%         99.01%       99.17%
                            Case 1:20-cv-02405-EGS Document 47-1 Filed 10/30/20 Page 16 of 51



                                                                                                                Processing
                                                    Measured       Processing     Processing     Processing     Score Plus 3:
                                                    Volume:        Score: Inbound Score Plus 1:  Score Plus 2: Inbound
Date            Area          District              Inbound Ballot Ballot         Inbound Ballot Inbound Ballot Ballot

   10/29/2020 Northeast       New York                      45497          97.85%         98.97%         99.12%       99.43%
                              Northern New
   10/29/2020 Northeast       England                        1456          85.37%         92.51%         94.78%       98.63%

   10/29/2020 Northeast       Northern New Jersey           37246          97.58%         98.57%         98.65%       98.86%

   10/29/2020 Northeast       Triboro                       14648          93.49%         95.15%         95.21%       95.36%

   10/29/2020   Northeast     Westchester                   22089          97.42%         98.65%         98.88%       99.12%
   10/29/2020   Pacific       Bay-Valley                    66342          98.50%         98.80%         98.97%       99.14%
   10/29/2020   Pacific       Honolulu                      20519          91.48%         93.38%         94.88%       99.37%
   10/29/2020   Pacific       Los Angeles                   62296          98.46%         99.06%         99.15%       99.32%
   10/29/2020   Pacific       Sacramento                    60811          98.59%         98.90%         99.01%       99.09%
   10/29/2020   Pacific       San Diego                    104115          99.36%         99.48%         99.65%       99.76%
   10/29/2020   Pacific       San Francisco                 44752          98.87%         99.05%         99.22%       99.41%
   10/29/2020   Pacific       Santa Ana                     55043          98.67%         99.62%         99.77%       99.85%
   10/29/2020   Pacific       Sierra Coastal                48127          98.70%         99.12%         99.23%       99.33%
   10/29/2020   Southern      Alabama                        1614          91.26%         92.19%         93.68%       96.34%
   10/29/2020   Southern      Arkansas                       1642          97.56%         97.93%         98.36%       99.03%
   10/29/2020   Southern      Dallas                         4620          95.87%         96.21%         97.71%       98.35%
   10/29/2020   Southern      Ft. Worth                      2059          93.44%         94.03%         94.22%       95.05%
   10/29/2020   Southern      Gulf Atlantic                 21415          96.49%         97.53%         98.46%       99.32%
   10/29/2020   Southern      Houston                       10404          96.45%         96.97%         97.32%       97.74%
   10/29/2020   Southern      Louisiana                      1292          94.89%         95.36%         96.59%       98.37%
   10/29/2020   Southern      Mississippi                     795          95.35%         95.72%         97.74%       98.62%
   10/29/2020   Southern      Oklahoma                        845          87.81%         89.11%         93.49%       96.21%
   10/29/2020   Southern      Rio Grande                     5331          95.20%         95.70%         96.62%       98.18%
   10/29/2020   Southern      South Florida                  8234          96.21%         96.76%         97.49%       98.63%
                            Case 1:20-cv-02405-EGS Document 47-1 Filed 10/30/20 Page 17 of 51



                                                                                                                Processing
                                                 Measured       Processing      Processing     Processing       Score Plus 3:
                                                 Volume:        Score: Inbound Score Plus 1:   Score Plus 2:    Inbound
Date             Area         District           Inbound Ballot Ballot          Inbound Ballot Inbound Ballot   Ballot
    10/29/2020   Southern     Suncoast                   40497           97.95%         98.25%         98.71%          99.16%
    10/29/2020   Western      Alaska                      5652           87.31%         88.80%         90.11%          96.59%
    10/29/2020   Western      Arizona                    75439           98.34%         98.53%         98.88%          99.31%
    10/29/2020   Western      Central Plains              9516           94.97%         96.71%         97.10%          97.88%
    10/29/2020   Western      Colorado/Wyoming           23380           75.80%         79.61%         83.20%          89.91%
    10/29/2020   Western      Dakotas                    11177           97.58%         97.92%         98.59%          99.14%
    10/29/2020   Western      Hawkeye                    20053           97.55%         98.58%         98.79%          99.01%
    10/29/2020   Western      Mid-Americas                9564           95.72%         97.65%         98.16%          99.04%
    10/29/2020   Western      Nevada Sierra              26973           98.28%         99.20%         99.45%          99.62%
    10/29/2020   Western      Northland                   6609           87.09%         92.16%         92.45%          99.23%
    10/29/2020   Western      Portland                   54979           97.64%         98.69%         99.01%          99.14%
    10/29/2020   Western      Salt Lake City             58227           98.07%         99.25%         99.51%          99.78%
    10/29/2020   Western      Seattle                    91622           98.30%         99.01%         99.36%          99.48%
                                Case 1:20-cv-02405-EGS Document 47-1 Filed 10/30/20 Page 18 of 51



                                                         Measured         Processing      Processing       Processing       Processing
                                                         Volume:          Score:          Score Plus 1:    Score Plus 2:    Score Plus 3:
                                                         Outbound         Outbound        Outbound         Outbound         Outbound
Date            Area              District               Ballot           Ballot          Ballot           Ballot           Ballot

   10/24/2020 Capital Metro       Atlanta                       4309              1.76%            7.40%           82.52%         82.55%

   10/24/2020 Capital Metro       Baltimore                     2074             96.87%           98.17%           98.36%         98.65%

   10/24/2020 Capital Metro       Capital                           176          49.43%           85.23%           89.77%         90.91%

   10/24/2020 Capital Metro       Greater S Carolina                 95          36.84%           64.21%           80.00%         81.05%

   10/24/2020 Capital Metro       Greensboro                    2130             97.28%           99.44%           99.48%         99.53%

   10/24/2020 Capital Metro       Mid-Carolinas                     668          91.17%           96.41%           97.46%         97.46%

   10/24/2020 Capital Metro       Norther Virginia                   54          44.44%           92.59%           92.59%         92.59%

   10/24/2020   Capital Metro     Richmond                        59             84.75%           94.92%           98.31%         98.31%
   10/24/2020   Eastern           Appalachian                     70             68.57%           90.00%           98.57%         98.57%
   10/24/2020   Eastern           Central Pennsylvania          3918              1.35%           99.46%           99.46%         99.46%
   10/24/2020   Eastern           Kentuckiana                     36             61.11%           83.33%           86.11%         86.11%
   10/24/2020   Eastern           Norther Ohio                  4551              4.88%           98.86%           98.95%         98.97%
   10/24/2020   Eastern           Ohio Valley                   1123             95.10%           98.13%           98.13%         98.13%

   10/24/2020   Eastern           Philadelphia Metropo           201             40.30%           55.22%           56.72%         56.72%
   10/24/2020   Eastern           South Jersey                509741             99.97%           99.97%           99.97%         99.97%
   10/24/2020   Eastern           Tennessee                      127             39.37%           86.61%           92.13%         92.13%
   10/24/2020   Eastern           Western New York                28             57.14%          100.00%          100.00%        100.00%

   10/24/2020 Eastern             Western Pennsylvania         19041             98.10%           98.83%           99.44%         99.80%
                            Case 1:20-cv-02405-EGS Document 47-1 Filed 10/30/20 Page 19 of 51



                                                   Measured         Processing      Processing       Processing       Processing
                                                   Volume:          Score:          Score Plus 1:    Score Plus 2:    Score Plus 3:
                                                   Outbound         Outbound        Outbound         Outbound         Outbound
Date          Area            District             Ballot           Ballot          Ballot           Ballot           Ballot

   10/24/2020 Great Lakes     Central Illinois            1017              2.75%           68.63%           99.51%         99.51%

   10/24/2020 Great Lakes     Chicago                          59          81.36%           94.92%           98.31%         98.31%

   10/24/2020 Great Lakes     Detroit                         499          80.16%           85.97%           86.57%         97.19%

   10/24/2020 Great Lakes     Gateway                     2617             83.84%           97.48%           98.93%         98.93%

   10/24/2020 Great Lakes     Greater Indiana                 125          78.40%           86.40%           94.40%         94.40%

   10/24/2020 Great Lakes     Greater Michigan            2943             83.55%           87.39%           96.94%         98.88%

   10/24/2020 Great Lakes     Lakeland                        108          26.85%           49.07%           74.07%         74.07%

   10/24/2020 Northeast       Albany                           18          66.67%           88.89%           94.44%         94.44%

   10/24/2020 Northeast       Caribbean                         4         100.00%          100.00%          100.00%        100.00%

   10/24/2020 Northeast       Connecticut Valley         22989             98.84%           98.89%          100.00%        100.00%

   10/24/2020 Northeast       Greater Boston                  116          87.07%           94.83%           95.69%         95.69%

   10/24/2020 Northeast       Long Island                      12          83.33%          100.00%          100.00%        100.00%

   10/24/2020 Northeast       New York                         54          90.74%           94.44%           94.44%         94.44%
                              Northern New
   10/24/2020 Northeast       England                          22          81.82%           95.45%           95.45%         95.45%
                            Case 1:20-cv-02405-EGS Document 47-1 Filed 10/30/20 Page 20 of 51



                                                    Measured        Processing      Processing       Processing       Processing
                                                    Volume:         Score:          Score Plus 1:    Score Plus 2:    Score Plus 3:
                                                    Outbound        Outbound        Outbound         Outbound         Outbound
Date            Area          District              Ballot          Ballot          Ballot           Ballot           Ballot

   10/24/2020 Northeast       Northern New Jersey         22664            99.59%           99.64%           99.66%         99.66%

   10/24/2020 Northeast       Triboro                          73          72.60%           89.04%           95.89%         95.89%

   10/24/2020   Northeast     Westchester                    16            81.25%          100.00%          100.00%        100.00%
   10/24/2020   Pacific       Bay-Valley                    125            21.60%           43.20%           43.20%         43.20%
   10/24/2020   Pacific       Honolulu                       65            32.31%           36.92%           36.92%         36.92%
   10/24/2020   Pacific       Los Angeles                   190            80.00%           84.21%           84.21%         84.74%
   10/24/2020   Pacific       Sacramento                   2970            81.41%           94.48%           94.55%         94.85%
   10/24/2020   Pacific       San Diego                   12454            99.69%           99.86%           99.90%         99.92%
   10/24/2020   Pacific       San Francisco                  43            41.86%           60.47%           60.47%         65.12%
   10/24/2020   Pacific       Santa Ana                   10323            96.61%           96.67%           98.78%         98.79%
   10/24/2020   Pacific       Sierra Coastal               3699            99.30%           99.59%           99.59%         99.65%
   10/24/2020   Southern      Alabama                        56            33.93%           80.36%           89.29%         89.29%
   10/24/2020   Southern      Arkansas                       31            45.16%           96.77%           96.77%         96.77%
   10/24/2020   Southern      Dallas                         23            69.57%           86.96%           86.96%         86.96%
   10/24/2020   Southern      Ft. Worth                     651            97.39%           98.16%           99.69%         99.69%
   10/24/2020   Southern      Gulf Atlantic                1983             3.63%           13.72%           84.92%         91.17%
   10/24/2020   Southern      Houston                        41            19.51%           80.49%           82.93%         82.93%
   10/24/2020   Southern      Louisiana                      26            34.62%           69.23%           73.08%         73.08%
   10/24/2020   Southern      Mississippi                    38            36.84%           84.21%           94.74%         94.74%
   10/24/2020   Southern      Oklahoma                       20            70.00%           80.00%           85.00%         90.00%
   10/24/2020   Southern      Rio Grande                     54            55.56%           83.33%           90.74%         90.74%
   10/24/2020   Southern      South Florida                 138            23.19%           34.06%           34.78%         68.84%
   10/24/2020   Southern      Suncoast                    30070            60.75%           61.81%           62.38%         99.06%
   10/24/2020   Western       Alaska                         25            36.00%           44.00%           44.00%         72.00%
   10/24/2020   Western       Arizona                     41815            79.05%           84.29%           97.18%         97.41%
   10/24/2020   Western       Central Plains                 35            68.57%           77.14%           80.00%         80.00%
                                 Case 1:20-cv-02405-EGS Document 47-1 Filed 10/30/20 Page 21 of 51



                                                          Measured       Processing       Processing       Processing       Processing
                                                          Volume:        Score:           Score Plus 1:    Score Plus 2:    Score Plus 3:
                                                          Outbound       Outbound         Outbound         Outbound         Outbound
Date             Area              District               Ballot         Ballot           Ballot           Ballot           Ballot
    10/24/2020   Western           Colorado/Wyoming               2161          65.71%            79.13%           93.48%          93.61%
    10/24/2020   Western           Dakotas                          54          29.63%            79.63%           81.48%          81.48%
    10/24/2020   Western           Hawkeye                          44          47.73%            90.91%          100.00%        100.00%
    10/24/2020   Western           Mid-Americas                    165          69.09%            70.91%           72.73%          73.94%
    10/24/2020   Western           Nevada Sierra                   676          67.75%            75.59%           77.22%          77.51%
    10/24/2020   Western           Northland                       411          16.55%            79.56%           87.59%          87.59%
    10/24/2020   Western           Portland                        123          13.01%            26.02%           29.27%          29.27%
    10/24/2020   Western           Salt Lake City                 3905          96.34%            96.39%           96.59%          97.18%
    10/24/2020   Western           Seattle                         451            6.21%           12.20%           13.30%          16.41%

   10/26/2020 Capital Metro        Atlanta                        5529           1.70%            1.94%            2.21%          28.38%

   10/26/2020 Capital Metro        Baltimore                     42564          90.65%           91.95%           91.97%          91.97%

   10/26/2020 Capital Metro        Capital                       14450          99.73%           99.83%           99.91%          99.92%

   10/26/2020 Capital Metro        Greater S Carolina              163          56.44%           64.42%           82.21%          84.05%

   10/26/2020 Capital Metro        Greensboro                     1656          97.46%           98.13%           99.09%          99.40%

   10/26/2020 Capital Metro        Mid-Carolinas                   749          97.33%           97.86%           99.33%        100.00%

   10/26/2020 Capital Metro        Norther Virginia                148          86.49%           90.54%           99.32%          99.32%

   10/26/2020    Capital Metro     Richmond                        278          35.25%           37.77%           37.77%          98.92%
   10/26/2020    Eastern           Appalachian                      58          67.24%           72.41%           89.66%          93.10%
   10/26/2020    Eastern           Central Pennsylvania            709           8.04%           15.23%           97.32%          97.32%
   10/26/2020    Eastern           Kentuckiana                      75          78.67%           78.67%           96.00%          97.33%
   10/26/2020    Eastern           Norther Ohio                   2496          35.94%           62.74%           86.26%          86.30%
                             Case 1:20-cv-02405-EGS Document 47-1 Filed 10/30/20 Page 22 of 51



                                                      Measured       Processing      Processing       Processing       Processing
                                                      Volume:        Score:          Score Plus 1:    Score Plus 2:    Score Plus 3:
                                                      Outbound       Outbound        Outbound         Outbound         Outbound
Date           Area            District               Ballot         Ballot          Ballot           Ballot           Ballot
    10/26/2020 Eastern         Ohio Valley                       765        22.35%           97.39%           97.52%          97.52%

    10/26/2020   Eastern       Philadelphia Metropo         18357          95.06%           95.30%           99.42%         99.45%
    10/26/2020   Eastern       South Jersey                342516          99.96%           99.98%           99.98%         99.98%
    10/26/2020   Eastern       Tennessee                      193          79.27%           86.01%           93.26%         96.89%
    10/26/2020   Eastern       Western New York                45         100.00%          100.00%          100.00%        100.00%

    10/26/2020 Eastern         Western Pennsylvania          2326          25.28%           91.36%           93.59%          95.96%

    10/26/2020 Great Lakes     Central Illinois              4467          78.04%           78.04%           95.39%          99.93%

    10/26/2020 Great Lakes     Chicago                           139       77.70%           84.17%           92.81%          97.84%

    10/26/2020 Great Lakes     Detroit                           103       51.46%           63.11%           76.70%          76.70%

    10/26/2020 Great Lakes     Gateway                       7163          98.80%           98.88%           99.25%          99.43%

    10/26/2020 Great Lakes     Greater Indiana                   212       92.45%           93.87%           97.17%          98.58%

    10/26/2020 Great Lakes     Greater Michigan              1655           7.37%           28.04%           48.28%          98.85%

    10/26/2020 Great Lakes     Lakeland                          595       12.94%           14.96%           16.81%          96.81%

    10/26/2020 Northeast       Albany                            142       93.66%           94.37%          100.00%        100.00%

    10/26/2020 Northeast       Caribbean                          31       32.26%           32.26%           32.26%          32.26%

    10/26/2020 Northeast       Connecticut Valley                418       98.09%           98.09%          100.00%        100.00%
                            Case 1:20-cv-02405-EGS Document 47-1 Filed 10/30/20 Page 23 of 51



                                                    Measured         Processing      Processing       Processing       Processing
                                                    Volume:          Score:          Score Plus 1:    Score Plus 2:    Score Plus 3:
                                                    Outbound         Outbound        Outbound         Outbound         Outbound
Date            Area          District              Ballot           Ballot          Ballot           Ballot           Ballot

   10/26/2020 Northeast       Greater Boston                   270          88.15%           88.15%           98.52%         99.26%

   10/26/2020 Northeast       Long Island                       42          90.48%           90.48%           92.86%        100.00%

   10/26/2020 Northeast       New York                         405          94.07%           96.79%           99.01%         99.75%
                              Northern New
   10/26/2020 Northeast       England                           94          91.49%           95.74%          100.00%        100.00%

   10/26/2020 Northeast       Northern New Jersey        561397             97.47%           99.99%           99.99%         99.99%

   10/26/2020 Northeast       Triboro                          221          93.67%           95.48%           97.29%         98.19%

   10/26/2020   Northeast     Westchester                    70             97.14%           98.57%          100.00%        100.00%
   10/26/2020   Pacific       Bay-Valley                    155             43.87%           46.45%           51.61%         51.61%
   10/26/2020   Pacific       Honolulu                       75             62.67%           66.67%           72.00%         72.00%
   10/26/2020   Pacific       Los Angeles                   140             73.57%           73.57%           82.14%         82.14%
   10/26/2020   Pacific       Sacramento                   3714             95.50%           95.91%           96.37%         97.07%
   10/26/2020   Pacific       San Diego                     250             84.80%           87.60%           88.40%         90.00%
   10/26/2020   Pacific       San Francisco                  59             79.66%           79.66%           81.36%         81.36%
   10/26/2020   Pacific       Santa Ana                   10101             98.80%           98.98%           99.05%         99.08%
   10/26/2020   Pacific       Sierra Coastal               5465             86.90%           99.07%           99.30%         99.30%
   10/26/2020   Southern      Alabama                       126             58.73%           61.90%           92.06%         97.62%
   10/26/2020   Southern      Arkansas                       48             87.50%           89.58%           97.92%         97.92%
   10/26/2020   Southern      Dallas                        105             84.76%           91.43%           97.14%         98.10%
   10/26/2020   Southern      Ft. Worth                     339             14.75%           95.87%           97.64%         98.53%
   10/26/2020   Southern      Gulf Atlantic                1196             10.37%           12.29%           19.98%         88.80%
   10/26/2020   Southern      Houston                        91             84.62%           91.21%           98.90%         98.90%
   10/26/2020   Southern      Louisiana                     104             55.77%           60.58%           73.08%         73.08%
                              Case 1:20-cv-02405-EGS Document 47-1 Filed 10/30/20 Page 24 of 51



                                                     Measured         Processing      Processing       Processing       Processing
                                                     Volume:          Score:          Score Plus 1:    Score Plus 2:    Score Plus 3:
                                                     Outbound         Outbound        Outbound         Outbound         Outbound
Date             Area           District             Ballot           Ballot          Ballot           Ballot           Ballot
    10/26/2020   Southern       Mississippi                   43             67.44%           74.42%           90.70%          93.02%
    10/26/2020   Southern       Oklahoma                      80             90.00%           96.25%          100.00%        100.00%
    10/26/2020   Southern       Rio Grande                   116             85.34%           87.93%           93.10%          99.14%
    10/26/2020   Southern       South Florida                 77             80.52%           85.71%           92.21%          92.21%
    10/26/2020   Southern       Suncoast                   20176             72.20%           75.67%           76.15%          76.53%
    10/26/2020   Western        Alaska                        19             68.42%           84.21%           89.47%          89.47%
    10/26/2020   Western        Arizona                    45385             83.43%           88.24%           92.32%          97.57%
    10/26/2020   Western        Central Plains               184             28.80%           28.80%           32.61%          34.24%
    10/26/2020   Western        Colorado/Wyoming            2995             47.55%           81.67%           91.59%          92.39%
    10/26/2020   Western        Dakotas                       62             56.45%           58.06%           72.58%          74.19%
    10/26/2020   Western        Hawkeye                       61             81.97%           85.25%           95.08%          96.72%
    10/26/2020   Western        Mid-Americas                 118             83.05%           85.59%           89.83%          92.37%
    10/26/2020   Western        Nevada Sierra               1001             64.14%           82.62%           83.22%          83.92%
    10/26/2020   Western        Northland                    848             85.38%           86.79%           95.40%          96.70%
    10/26/2020   Western        Portland                     183             59.02%           61.20%           65.57%          66.67%
    10/26/2020   Western        Salt Lake City              3007             88.36%           88.73%           94.55%          95.41%
    10/26/2020   Western        Seattle                      780             12.18%           12.95%           17.31%          34.10%

   10/27/2020 Capital Metro     Atlanta                    15464             0.70%            0.76%            0.76%           0.78%

   10/27/2020 Capital Metro     Baltimore                  45685            68.05%           68.06%           68.71%          68.72%

   10/27/2020 Capital Metro     Capital                    24815            99.94%           99.98%           99.98%          99.98%

   10/27/2020 Capital Metro     Greater S Carolina              140         66.43%           88.57%           91.43%          97.14%

   10/27/2020 Capital Metro     Greensboro                  1769            98.42%           98.93%           98.98%          99.32%

   10/27/2020 Capital Metro     Mid-Carolinas               2285            88.75%           99.30%           99.39%          99.74%
                                Case 1:20-cv-02405-EGS Document 47-1 Filed 10/30/20 Page 25 of 51



                                                         Measured         Processing      Processing       Processing       Processing
                                                         Volume:          Score:          Score Plus 1:    Score Plus 2:    Score Plus 3:
                                                         Outbound         Outbound        Outbound         Outbound         Outbound
Date            Area              District               Ballot           Ballot          Ballot           Ballot           Ballot

   10/27/2020 Capital Metro       Norther Virginia                   39          69.23%           94.87%           97.44%         97.44%

   10/27/2020   Capital Metro     Richmond                          125          86.40%           97.60%           97.60%         97.60%
   10/27/2020   Eastern           Appalachian                        82          45.12%           53.66%           53.66%         53.66%
   10/27/2020   Eastern           Central Pennsylvania              386          25.91%           30.57%           36.01%         99.74%
   10/27/2020   Eastern           Kentuckiana                        52          15.38%           26.92%           26.92%         96.15%
   10/27/2020   Eastern           Norther Ohio                      976          63.11%           65.78%           71.62%         97.75%
   10/27/2020   Eastern           Ohio Valley                        92          51.09%           76.09%           88.04%         93.48%

   10/27/2020   Eastern           Philadelphia Metropo           519             87.09%           91.71%           96.53%         99.42%
   10/27/2020   Eastern           South Jersey                  4613             99.76%           99.83%           99.87%         99.87%
   10/27/2020   Eastern           Tennessee                       72             83.33%           97.22%           98.61%        100.00%
   10/27/2020   Eastern           Western New York                64             95.31%           96.88%           96.88%         98.44%

   10/27/2020 Eastern             Western Pennsylvania          7340             97.28%           99.40%           99.59%         99.77%

   10/27/2020 Great Lakes         Central Illinois                  343          12.24%           21.57%           21.57%         98.83%

   10/27/2020 Great Lakes         Chicago                           101          81.19%           88.12%           90.10%         91.09%

   10/27/2020 Great Lakes         Detroit                            53          60.38%           90.57%           90.57%         96.23%

   10/27/2020 Great Lakes         Gateway                           722          86.01%           97.37%           97.65%         97.65%

   10/27/2020 Great Lakes         Greater Indiana                   103          70.87%           92.23%           94.17%         96.12%

   10/27/2020 Great Lakes         Greater Michigan              1233              2.68%           14.44%           99.68%         99.84%
                            Case 1:20-cv-02405-EGS Document 47-1 Filed 10/30/20 Page 26 of 51



                                                    Measured         Processing      Processing       Processing       Processing
                                                    Volume:          Score:          Score Plus 1:    Score Plus 2:    Score Plus 3:
                                                    Outbound         Outbound        Outbound         Outbound         Outbound
Date            Area          District              Ballot           Ballot          Ballot           Ballot           Ballot

   10/27/2020 Great Lakes     Lakeland                          65          87.69%           89.23%           90.77%         90.77%

   10/27/2020 Northeast       Albany                            12          66.67%           83.33%           83.33%         83.33%

   10/27/2020 Northeast       Caribbean                         70          31.43%           31.43%           31.43%         31.43%

   10/27/2020 Northeast       Connecticut Valley                36          63.89%           80.56%           80.56%         86.11%

   10/27/2020 Northeast       Greater Boston                   214          91.12%           94.86%           94.86%         96.26%

   10/27/2020 Northeast       Long Island                       50          86.00%           88.00%           90.00%         90.00%

   10/27/2020 Northeast       New York                          44          38.64%           79.55%           81.82%         81.82%
                              Northern New
   10/27/2020 Northeast       England                           31          83.87%           87.10%           87.10%         90.32%

   10/27/2020 Northeast       Northern New Jersey        372932             99.96%           99.98%           99.99%         99.99%

   10/27/2020 Northeast       Triboro                           60          41.67%           45.00%           45.00%         88.33%

   10/27/2020   Northeast     Westchester                       19          73.68%           94.74%           94.74%         94.74%
   10/27/2020   Pacific       Bay-Valley                        52          57.69%           73.08%           76.92%         76.92%
   10/27/2020   Pacific       Honolulu                          46          91.30%          100.00%          100.00%        100.00%
   10/27/2020   Pacific       Los Angeles                      306          18.30%           20.26%           97.39%         97.39%
   10/27/2020   Pacific       Sacramento                        36          44.44%           63.89%           69.44%         75.00%
   10/27/2020   Pacific       San Diego                        419          15.27%           18.38%           77.33%         77.57%
   10/27/2020   Pacific       San Francisco                     38          78.95%           94.74%          100.00%        100.00%
   10/27/2020   Pacific       Santa Ana                        652          42.18%           44.48%           99.69%         99.69%
                              Case 1:20-cv-02405-EGS Document 47-1 Filed 10/30/20 Page 27 of 51



                                                   Measured       Processing       Processing       Processing       Processing
                                                   Volume:        Score:           Score Plus 1:    Score Plus 2:    Score Plus 3:
                                                   Outbound       Outbound         Outbound         Outbound         Outbound
Date             Area           District           Ballot         Ballot           Ballot           Ballot           Ballot
    10/27/2020   Pacific        Sierra Coastal             1591           95.54%           96.48%           99.62%          99.69%
    10/27/2020   Southern       Alabama                      38           65.79%           76.32%           84.21%          86.84%
    10/27/2020   Southern       Arkansas                     16           75.00%           81.25%           87.50%          87.50%
    10/27/2020   Southern       Dallas                       83           85.54%           87.95%           90.36%          90.36%
    10/27/2020   Southern       Ft. Worth                    76           48.68%           59.21%           85.53%        100.00%
    10/27/2020   Southern       Gulf Atlantic               346           22.25%           30.06%           31.79%          32.66%
    10/27/2020   Southern       Houston                      61           78.69%           90.16%           91.80%          93.44%
    10/27/2020   Southern       Louisiana                    52           90.38%           96.15%           96.15%          96.15%
    10/27/2020   Southern       Mississippi                   8          100.00%          100.00%          100.00%        100.00%
    10/27/2020   Southern       Oklahoma                     73           54.79%           58.90%           58.90%          93.15%
    10/27/2020   Southern       Rio Grande                  105           61.90%           70.48%           72.38%          85.71%
    10/27/2020   Southern       South Florida                90           84.44%           97.78%           97.78%          97.78%
    10/27/2020   Southern       Suncoast                   6283           90.99%           94.51%           94.95%          97.25%
    10/27/2020   Western        Alaska                       12           66.67%           83.33%          100.00%        100.00%
    10/27/2020   Western        Arizona                    6504           36.99%           61.73%           67.13%          74.11%
    10/27/2020   Western        Central Plains               36           69.44%           86.11%           86.11%          86.11%
    10/27/2020   Western        Colorado/Wyoming           1956            4.40%           63.24%           78.17%          86.20%
    10/27/2020   Western        Dakotas                      59           28.81%           44.07%           47.46%          49.15%
    10/27/2020   Western        Hawkeye                      28           89.29%          100.00%          100.00%        100.00%
    10/27/2020   Western        Mid-Americas                 68           83.82%           94.12%           94.12%          94.12%
    10/27/2020   Western        Nevada Sierra               112           29.46%           33.04%           41.07%          41.07%
    10/27/2020   Western        Northland                  1893           86.63%           98.57%           98.57%          99.58%
    10/27/2020   Western        Portland                    261           12.26%           16.48%           95.79%          95.79%
    10/27/2020   Western        Salt Lake City              143           34.97%           58.74%           62.94%          64.34%
    10/27/2020   Western        Seattle                     593           13.49%           38.11%           38.28%          39.46%

   10/28/2020 Capital Metro     Atlanta                     758           3.96%            5.80%            6.99%           6.99%

   10/28/2020 Capital Metro     Baltimore                  4129           0.56%           86.34%           86.46%          86.95%
                                Case 1:20-cv-02405-EGS Document 47-1 Filed 10/30/20 Page 28 of 51



                                                         Measured         Processing      Processing       Processing       Processing
                                                         Volume:          Score:          Score Plus 1:    Score Plus 2:    Score Plus 3:
                                                         Outbound         Outbound        Outbound         Outbound         Outbound
Date            Area              District               Ballot           Ballot          Ballot           Ballot           Ballot

   10/28/2020 Capital Metro       Capital                           220          14.55%           65.00%           70.91%         70.91%

   10/28/2020 Capital Metro       Greater S Carolina                202          22.77%           49.50%           53.96%         54.46%

   10/28/2020 Capital Metro       Greensboro                        640          64.69%           79.38%           80.00%         80.31%

   10/28/2020 Capital Metro       Mid-Carolinas                     938          47.87%           98.51%           99.57%         99.57%

   10/28/2020 Capital Metro       Norther Virginia                   56          53.57%           53.57%           60.71%         60.71%

   10/28/2020   Capital Metro     Richmond                           49          38.78%           46.94%           57.14%         57.14%
   10/28/2020   Eastern           Appalachian                        36          33.33%           33.33%           38.89%         41.67%
   10/28/2020   Eastern           Central Pennsylvania              360          61.39%           61.67%           63.61%         64.44%
   10/28/2020   Eastern           Kentuckiana                        33          75.76%           84.85%           84.85%         84.85%
   10/28/2020   Eastern           Norther Ohio                      484          72.93%           73.76%           75.00%         76.03%
   10/28/2020   Eastern           Ohio Valley                       189          48.68%           48.68%           53.97%         56.08%

   10/28/2020   Eastern           Philadelphia Metropo           191             59.69%           70.16%           75.92%         77.49%
   10/28/2020   Eastern           South Jersey                 39956             98.22%           99.71%           99.71%         99.80%
   10/28/2020   Eastern           Tennessee                       62             72.58%           74.19%           85.48%         85.48%
   10/28/2020   Eastern           Western New York               102             11.76%           11.76%           12.75%         12.75%

   10/28/2020 Eastern             Western Pennsylvania          7377             97.70%           97.70%           97.97%         98.35%

   10/28/2020 Great Lakes         Central Illinois                  113          15.04%           15.93%           36.28%         36.28%

   10/28/2020 Great Lakes         Chicago                            42          85.71%           90.48%           97.62%         97.62%
                            Case 1:20-cv-02405-EGS Document 47-1 Filed 10/30/20 Page 29 of 51



                                                    Measured         Processing      Processing       Processing       Processing
                                                    Volume:          Score:          Score Plus 1:    Score Plus 2:    Score Plus 3:
                                                    Outbound         Outbound        Outbound         Outbound         Outbound
Date          Area            District              Ballot           Ballot          Ballot           Ballot           Ballot

   10/28/2020 Great Lakes     Detroit                           45          60.00%           66.67%           93.33%         97.78%

   10/28/2020 Great Lakes     Gateway                          150          68.67%           76.67%           86.67%         86.67%

   10/28/2020 Great Lakes     Greater Indiana                   96          79.17%           82.29%           85.42%         86.46%

   10/28/2020 Great Lakes     Greater Michigan                 703           4.55%            5.12%           20.91%         94.31%

   10/28/2020 Great Lakes     Lakeland                          83          48.19%           50.60%           51.81%         51.81%

   10/28/2020 Northeast       Albany                            21          71.43%           71.43%           80.95%         85.71%

   10/28/2020 Northeast       Caribbean

   10/28/2020 Northeast       Connecticut Valley                54          61.11%           61.11%           61.11%         61.11%

   10/28/2020 Northeast       Greater Boston                   140          40.71%           40.71%           43.57%         43.57%

   10/28/2020 Northeast       Long Island                        7         100.00%          100.00%          100.00%        100.00%

   10/28/2020 Northeast       New York                          51          98.04%           98.04%          100.00%        100.00%
                              Northern New
   10/28/2020 Northeast       England                           64          18.75%           20.31%           21.88%         21.88%

   10/28/2020 Northeast       Northern New Jersey        676332             99.08%           99.08%           99.95%         99.99%

   10/28/2020 Northeast       Triboro                           54          92.59%           92.59%           96.30%         96.30%
                            Case 1:20-cv-02405-EGS Document 47-1 Filed 10/30/20 Page 30 of 51



                                                 Measured      Processing      Processing       Processing       Processing
                                                 Volume:       Score:          Score Plus 1:    Score Plus 2:    Score Plus 3:
                                                 Outbound      Outbound        Outbound         Outbound         Outbound
Date            Area          District           Ballot        Ballot          Ballot           Ballot           Ballot

   10/28/2020   Northeast     Westchester                 38          36.84%           36.84%           42.11%         42.11%
   10/28/2020   Pacific       Bay-Valley                  80          83.75%           83.75%           92.50%         92.50%
   10/28/2020   Pacific       Honolulu                    31          87.10%           96.77%          100.00%        100.00%
   10/28/2020   Pacific       Los Angeles                705          21.84%           22.41%           26.10%         99.15%
   10/28/2020   Pacific       Sacramento                 128          82.03%           82.03%           92.97%         93.75%
   10/28/2020   Pacific       San Diego                11810          99.61%           99.63%           99.95%         99.96%
   10/28/2020   Pacific       San Francisco               55          81.82%           87.27%           94.55%         96.36%
   10/28/2020   Pacific       Santa Ana                 5252          98.67%           98.82%           99.52%         99.60%
   10/28/2020   Pacific       Sierra Coastal            1394          98.28%           98.64%           99.14%         99.35%
   10/28/2020   Southern      Alabama                     78          33.33%           35.90%           35.90%         35.90%
   10/28/2020   Southern      Arkansas                     7          42.86%           42.86%           42.86%         57.14%
   10/28/2020   Southern      Dallas                      74          21.62%           21.62%           28.38%         28.38%
   10/28/2020   Southern      Ft. Worth                   76          22.37%           22.37%           25.00%         26.32%
   10/28/2020   Southern      Gulf Atlantic              482          19.09%           20.12%           20.75%         21.78%
   10/28/2020   Southern      Houston                     17          58.82%           64.71%           94.12%         94.12%
   10/28/2020   Southern      Louisiana                   10          90.00%           90.00%          100.00%        100.00%
   10/28/2020   Southern      Mississippi                 10          80.00%           90.00%          100.00%        100.00%
   10/28/2020   Southern      Oklahoma                    12          75.00%           75.00%          100.00%        100.00%
   10/28/2020   Southern      Rio Grande                 168          17.26%           18.45%           21.43%         26.19%
   10/28/2020   Southern      South Florida              166          30.12%           30.12%           30.72%         30.72%
   10/28/2020   Southern      Suncoast                 14812          90.31%           90.57%           90.77%         90.96%
   10/28/2020   Western       Alaska                       9          77.78%           77.78%           88.89%        100.00%
   10/28/2020   Western       Arizona                  24582          89.22%           89.60%           96.02%         96.58%
   10/28/2020   Western       Central Plains              37          64.86%           64.86%           72.97%         72.97%
   10/28/2020   Western       Colorado/Wyoming          1650           2.97%            3.21%           79.88%         83.64%
   10/28/2020   Western       Dakotas                     43          41.86%           48.84%           60.47%         62.79%
   10/28/2020   Western       Hawkeye                     24          79.17%           79.17%           79.17%         79.17%
   10/28/2020   Western       Mid-Americas                48          77.08%           77.08%           89.58%         89.58%
                                 Case 1:20-cv-02405-EGS Document 47-1 Filed 10/30/20 Page 31 of 51



                                                          Measured         Processing       Processing       Processing       Processing
                                                          Volume:          Score:           Score Plus 1:    Score Plus 2:    Score Plus 3:
                                                          Outbound         Outbound         Outbound         Outbound         Outbound
Date             Area              District               Ballot           Ballot           Ballot           Ballot           Ballot
    10/28/2020   Western           Nevada Sierra                  155             40.00%            40.00%           46.45%          47.74%
    10/28/2020   Western           Northland                      598               4.01%           94.15%           96.15%          96.32%
    10/28/2020   Western           Portland                       128             44.53%            45.31%           53.91%          55.47%
    10/28/2020   Western           Salt Lake City                4250             96.45%            96.64%           97.18%          97.48%
    10/28/2020   Western           Seattle                        408               9.31%            9.80%           38.24%          38.97%

   10/29/2020 Capital Metro        Atlanta                           106          29.25%           29.25%           30.19%          31.13%

   10/29/2020 Capital Metro        Baltimore                         106          20.75%           20.75%           68.87%          68.87%

   10/29/2020 Capital Metro        Capital                            68          29.41%           29.41%           51.47%          51.47%

   10/29/2020 Capital Metro        Greater S Carolina                 32          81.25%           81.25%           90.63%          96.88%

   10/29/2020 Capital Metro        Greensboro                         85          85.88%           85.88%           89.41%          89.41%

   10/29/2020 Capital Metro        Mid-Carolinas                     172          15.12%           15.12%           18.02%          18.02%

   10/29/2020 Capital Metro        Norther Virginia                   97          28.87%           28.87%           28.87%          29.90%

   10/29/2020    Capital Metro     Richmond                        25             96.00%           96.00%           96.00%          96.00%
   10/29/2020    Eastern           Appalachian                     19             78.95%           78.95%           78.95%          78.95%
   10/29/2020    Eastern           Central Pennsylvania          1183             98.56%           98.82%           98.82%          98.90%
   10/29/2020    Eastern           Kentuckiana                     59             18.64%           18.64%           20.34%          20.34%
   10/29/2020    Eastern           Norther Ohio                  1209             98.59%           98.84%           98.84%          99.01%
   10/29/2020    Eastern           Ohio Valley                    311             92.93%           92.93%           93.57%          94.21%

   10/29/2020 Eastern              Philadelphia Metropo            42             50.00%           57.14%           80.95%          90.48%
   10/29/2020 Eastern              South Jersey                 11428             84.78%           84.78%           99.76%          99.76%
                             Case 1:20-cv-02405-EGS Document 47-1 Filed 10/30/20 Page 32 of 51



                                                      Measured       Processing      Processing       Processing       Processing
                                                      Volume:        Score:          Score Plus 1:    Score Plus 2:    Score Plus 3:
                                                      Outbound       Outbound        Outbound         Outbound         Outbound
Date           Area            District               Ballot         Ballot          Ballot           Ballot           Ballot
    10/29/2020 Eastern         Tennessee                         149        24.83%           24.83%           24.83%          25.50%
    10/29/2020 Eastern         Western New York                   23        78.26%           82.61%           82.61%          82.61%

    10/29/2020 Eastern         Western Pennsylvania              917       98.58%           98.80%           98.91%          99.13%

    10/29/2020 Great Lakes     Central Illinois                  694       98.85%           98.85%           98.85%          99.14%

    10/29/2020 Great Lakes     Chicago                            13       84.62%          100.00%          100.00%        100.00%

    10/29/2020 Great Lakes     Detroit                            10      100.00%          100.00%          100.00%        100.00%

    10/29/2020 Great Lakes     Gateway                            73       71.23%           78.08%           82.19%          86.30%

    10/29/2020 Great Lakes     Greater Indiana                    41       80.49%           87.80%           90.24%          95.12%

    10/29/2020 Great Lakes     Greater Michigan                  828       98.55%           98.55%           98.55%          98.91%

    10/29/2020 Great Lakes     Lakeland                           29       86.21%           86.21%           86.21%          89.66%

    10/29/2020 Northeast       Albany                             13      100.00%          100.00%          100.00%        100.00%

    10/29/2020 Northeast       Caribbean                           2      100.00%          100.00%          100.00%        100.00%

    10/29/2020 Northeast       Connecticut Valley                 34       44.12%           44.12%           47.06%          52.94%

    10/29/2020 Northeast       Greater Boston                    130       17.69%           17.69%           19.23%          19.23%

    10/29/2020 Northeast       Long Island                        14      100.00%          100.00%          100.00%        100.00%
                            Case 1:20-cv-02405-EGS Document 47-1 Filed 10/30/20 Page 33 of 51



                                                    Measured         Processing      Processing       Processing       Processing
                                                    Volume:          Score:          Score Plus 1:    Score Plus 2:    Score Plus 3:
                                                    Outbound         Outbound        Outbound         Outbound         Outbound
Date            Area          District              Ballot           Ballot          Ballot           Ballot           Ballot

   10/29/2020 Northeast       New York                          64          95.31%           96.88%           98.44%         98.44%
                              Northern New
   10/29/2020 Northeast       England                           14          71.43%           71.43%           85.71%         85.71%

   10/29/2020 Northeast       Northern New Jersey         15043             25.15%           99.84%           99.85%         99.89%

   10/29/2020 Northeast       Triboro                           29          93.10%           93.10%           93.10%         93.10%

   10/29/2020   Northeast     Westchester                       17         100.00%          100.00%          100.00%        100.00%
   10/29/2020   Pacific       Bay-Valley                        21          71.43%           71.43%           76.19%         95.24%
   10/29/2020   Pacific       Honolulu                          17          58.82%           94.12%           94.12%         94.12%
   10/29/2020   Pacific       Los Angeles                       20          60.00%           60.00%           65.00%         75.00%
   10/29/2020   Pacific       Sacramento                        10          30.00%           30.00%           30.00%         40.00%
   10/29/2020   Pacific       San Diego                        544          98.35%           98.35%           98.53%         98.71%
   10/29/2020   Pacific       San Francisco                     15          86.67%           86.67%          100.00%        100.00%
   10/29/2020   Pacific       Santa Ana                        646          98.45%           98.45%           98.92%         99.69%
   10/29/2020   Pacific       Sierra Coastal                    23          47.83%           47.83%           56.52%         78.26%
   10/29/2020   Southern      Alabama                           28          60.71%           60.71%           60.71%         60.71%
   10/29/2020   Southern      Arkansas                          30          93.33%           93.33%          100.00%        100.00%
   10/29/2020   Southern      Dallas                            23          82.61%           82.61%           82.61%         82.61%
   10/29/2020   Southern      Ft. Worth                         14          85.71%           85.71%           85.71%         92.86%
   10/29/2020   Southern      Gulf Atlantic                     58          55.17%           55.17%           55.17%         60.34%
   10/29/2020   Southern      Houston                           38          97.37%           97.37%           97.37%        100.00%
   10/29/2020   Southern      Louisiana                          3         100.00%          100.00%          100.00%        100.00%
   10/29/2020   Southern      Mississippi                        4          75.00%           75.00%           75.00%         75.00%
   10/29/2020   Southern      Oklahoma                          10          90.00%          100.00%          100.00%        100.00%
   10/29/2020   Southern      Rio Grande                        38         100.00%          100.00%          100.00%        100.00%
   10/29/2020   Southern      South Florida                     14          64.29%           64.29%           71.43%         85.71%
                            Case 1:20-cv-02405-EGS Document 47-1 Filed 10/30/20 Page 34 of 51



                                                 Measured       Processing       Processing       Processing       Processing
                                                 Volume:        Score:           Score Plus 1:    Score Plus 2:    Score Plus 3:
                                                 Outbound       Outbound         Outbound         Outbound         Outbound
Date             Area         District           Ballot         Ballot           Ballot           Ballot           Ballot
    10/29/2020   Southern     Suncoast                   1021          31.34%            31.34%           32.62%          34.67%
    10/29/2020   Western      Alaska                        3          66.67%            66.67%           66.67%        100.00%
    10/29/2020   Western      Arizona                    3081          79.62%            81.56%           83.74%          87.08%
    10/29/2020   Western      Central Plains               43          23.26%            23.26%           30.23%          30.23%
    10/29/2020   Western      Colorado/Wyoming            316            6.33%            6.96%            9.18%          12.66%
    10/29/2020   Western      Dakotas                      23          43.48%            43.48%           69.57%          78.26%
    10/29/2020   Western      Hawkeye                       7          71.43%            85.71%           85.71%        100.00%
    10/29/2020   Western      Mid-Americas                  6          33.33%            33.33%           33.33%          66.67%
    10/29/2020   Western      Nevada Sierra                63          28.57%            30.16%           34.92%          93.65%
    10/29/2020   Western      Northland                    28          64.29%            64.29%           89.29%          92.86%
    10/29/2020   Western      Portland                     20          30.00%            30.00%           35.00%          45.00%
    10/29/2020   Western      Salt Lake City              216          81.48%            81.94%           84.72%          85.19%
    10/29/2020   Western      Seattle                      96          21.88%            21.88%           22.92%          25.00%
                                Case 1:20-cv-02405-EGS Document 47-1 Filed 10/30/20 Page 35 of 51



                                                         Measured      Processing     Processing      Processing      Processing
                                                         Volume:       Score:         Score Plus 1:   Score Plus 2:   Score Plus 3:
                                                         Outbound Non- Outbound       Outbound        Outbound        Outbound Non-
Date            Area              District               Ballot        Non-Ballot     Non-Ballot      Non-Ballot      Ballot

   10/24/2020 Capital Metro       Atlanta                          254       25.59%         49.21%          50.79%           59.06%

   10/24/2020 Capital Metro       Baltimore                       1076       71.19%         71.93%          72.21%           82.43%

   10/24/2020 Capital Metro       Capital                         1190       90.92%         93.36%          93.95%           94.12%

   10/24/2020 Capital Metro       Greater S Carolina               315       13.02%         21.90%          21.90%           70.16%

   10/24/2020 Capital Metro       Greensboro                      5076       89.62%         95.31%          95.86%           96.18%

   10/24/2020 Capital Metro       Mid-Carolinas                   5125       62.34%         94.11%          95.57%           98.46%

   10/24/2020 Capital Metro       Norther Virginia                 585       95.04%         95.38%          96.24%           96.24%

   10/24/2020   Capital Metro     Richmond                        144        92.36%         93.75%          94.44%           95.83%
   10/24/2020   Eastern           Appalachian                     107        68.22%         69.16%          69.16%           97.20%
   10/24/2020   Eastern           Central Pennsylvania          35102         0.78%         76.63%          99.83%           99.89%
   10/24/2020   Eastern           Kentuckiana                   97537        99.89%         99.89%          99.90%           99.94%
   10/24/2020   Eastern           Norther Ohio                  79889        71.23%         75.09%          97.47%           97.62%
   10/24/2020   Eastern           Ohio Valley                  170418        89.44%         92.39%          99.78%           99.86%

   10/24/2020   Eastern           Philadelphia Metropo           5703         4.75%          7.47%          92.69%           95.42%
   10/24/2020   Eastern           South Jersey                  49955        47.15%         99.84%          99.84%           99.95%
   10/24/2020   Eastern           Tennessee                       522        12.64%         14.94%          16.67%           22.80%
   10/24/2020   Eastern           Western New York                 63        23.81%         23.81%          23.81%           74.60%

   10/24/2020 Eastern             Western Pennsylvania             247       36.03%         39.27%          52.63%           97.17%
                            Case 1:20-cv-02405-EGS Document 47-1 Filed 10/30/20 Page 36 of 51



                                                   Measured      Processing     Processing      Processing      Processing
                                                   Volume:       Score:         Score Plus 1:   Score Plus 2:   Score Plus 3:
                                                   Outbound Non- Outbound       Outbound        Outbound        Outbound Non-
Date          Area            District             Ballot        Non-Ballot     Non-Ballot      Non-Ballot      Ballot

   10/24/2020 Great Lakes     Central Illinois            49936        99.08%         99.08%          99.87%           99.97%

   10/24/2020 Great Lakes     Chicago                        569       10.19%         10.37%          51.14%           53.78%

   10/24/2020 Great Lakes     Detroit                     25381         0.11%           5.31%         99.24%           99.25%

   10/24/2020 Great Lakes     Gateway                    292777        99.99%         99.99%          99.99%           99.99%

   10/24/2020 Great Lakes     Greater Indiana            107083        96.34%         97.37%          98.41%           98.42%

   10/24/2020 Great Lakes     Greater Michigan            10290        97.31%         97.33%          97.45%           98.04%

   10/24/2020 Great Lakes     Lakeland                    71237        98.61%         98.62%          99.31%           99.41%

   10/24/2020 Northeast       Albany                         311       78.78%         79.10%          79.42%           94.86%

   10/24/2020 Northeast       Caribbean                        5       80.00%         80.00%         100.00%          100.00%

   10/24/2020 Northeast       Connecticut Valley             705       79.01%         80.99%          80.99%           80.99%

   10/24/2020 Northeast       Greater Boston                3839       99.45%         99.79%          99.92%           99.92%

   10/24/2020 Northeast       Long Island                    146       92.47%         93.84%          95.21%           95.21%

   10/24/2020 Northeast       New York                        90       37.78%         62.22%          78.89%           78.89%
                              Northern New
   10/24/2020 Northeast       England                       2806       98.93%         99.39%          99.39%           99.82%
                            Case 1:20-cv-02405-EGS Document 47-1 Filed 10/30/20 Page 37 of 51



                                                    Measured      Processing     Processing      Processing      Processing
                                                    Volume:       Score:         Score Plus 1:   Score Plus 2:   Score Plus 3:
                                                    Outbound Non- Outbound       Outbound        Outbound        Outbound Non-
Date            Area          District              Ballot        Non-Ballot     Non-Ballot      Non-Ballot      Ballot

   10/24/2020 Northeast       Northern New Jersey          14516        99.84%         99.92%          99.94%           99.97%

   10/24/2020 Northeast       Triboro                         668       11.38%         11.68%          11.68%           31.74%

   10/24/2020   Northeast     Westchester                    268        94.03%         94.40%          94.40%           95.15%
   10/24/2020   Pacific       Bay-Valley                     150        90.67%         91.33%          91.33%           91.33%
   10/24/2020   Pacific       Honolulu                        98        62.24%         63.27%          95.92%           95.92%
   10/24/2020   Pacific       Los Angeles                1219295        99.89%         99.92%         100.00%          100.00%
   10/24/2020   Pacific       Sacramento                   43357        97.57%         97.59%          97.93%           98.01%
   10/24/2020   Pacific       San Diego                     9819        98.29%         98.37%          99.04%           99.38%
   10/24/2020   Pacific       San Francisco                 4632        98.14%         98.42%          98.66%           98.73%
   10/24/2020   Pacific       Santa Ana                   249246        99.97%         99.97%          99.97%           99.97%
   10/24/2020   Pacific       Sierra Coastal              690834        99.99%         99.99%          99.99%           99.99%
   10/24/2020   Southern      Alabama                         60        53.33%         80.00%          85.00%           85.00%
   10/24/2020   Southern      Arkansas                        26        69.23%         84.62%          84.62%           92.31%
   10/24/2020   Southern      Dallas                         584        35.96%         84.42%          96.40%           98.97%
   10/24/2020   Southern      Ft. Worth                      190        31.05%         51.05%          93.16%           99.47%
   10/24/2020   Southern      Gulf Atlantic                60623        99.10%         99.13%          99.26%           99.32%
   10/24/2020   Southern      Houston                        358         5.59%         98.04%          98.04%           98.60%
   10/24/2020   Southern      Louisiana                      388         7.99%         71.13%          77.32%           86.34%
   10/24/2020   Southern      Mississippi                    265         9.81%         96.98%          97.36%           97.36%
   10/24/2020   Southern      Oklahoma                     91231        99.94%         99.94%          99.97%          100.00%
   10/24/2020   Southern      Rio Grande                   22262        99.56%         99.72%          99.83%           99.92%
   10/24/2020   Southern      South Florida                 8372        52.08%         97.98%          99.30%           99.37%
   10/24/2020   Southern      Suncoast                     21880        85.82%         86.72%          89.73%           97.26%
   10/24/2020   Western       Alaska                          60        65.00%         66.67%          66.67%           66.67%
   10/24/2020   Western       Arizona                     171145        99.86%         99.93%          99.94%           99.97%
   10/24/2020   Western       Central Plains               56333        99.99%         99.99%          99.99%           99.99%
                                 Case 1:20-cv-02405-EGS Document 47-1 Filed 10/30/20 Page 38 of 51



                                                          Measured      Processing      Processing      Processing      Processing
                                                          Volume:       Score:          Score Plus 1:   Score Plus 2:   Score Plus 3:
                                                          Outbound Non- Outbound        Outbound        Outbound        Outbound Non-
Date             Area              District               Ballot        Non-Ballot      Non-Ballot      Non-Ballot      Ballot
    10/24/2020   Western           Colorado/Wyoming                1143        91.95%         92.65%          94.75%             97.29%
    10/24/2020   Western           Dakotas                        17080        99.74%         99.86%          99.92%             99.98%
    10/24/2020   Western           Hawkeye                        14641        99.46%         99.54%          99.86%             99.86%
    10/24/2020   Western           Mid-Americas                  123547        99.99%         99.99%          99.99%             99.99%
    10/24/2020   Western           Nevada Sierra                  50585        99.79%         99.80%          99.97%             99.99%
    10/24/2020   Western           Northland                     123135        96.62%         99.02%          99.82%             99.86%
    10/24/2020   Western           Portland                        3631        61.61%         62.19%          62.21%             62.57%
    10/24/2020   Western           Salt Lake City                  1120        94.82%         95.18%          95.54%             98.57%
    10/24/2020   Western           Seattle                          385        32.99%         38.96%          41.82%             43.64%

   10/26/2020 Capital Metro        Atlanta                         4812       42.50%          98.50%          98.73%            98.92%

   10/26/2020 Capital Metro        Baltimore                       2031       38.70%          50.57%          95.22%            95.22%

   10/26/2020 Capital Metro        Capital                          416       91.11%          96.15%          98.56%            98.56%

   10/26/2020 Capital Metro        Greater S Carolina              1475       84.14%          84.88%          86.98%            87.19%

   10/26/2020 Capital Metro        Greensboro                      8367       75.34%          96.61%          97.98%            98.34%

   10/26/2020 Capital Metro        Mid-Carolinas                   9955       34.79%          97.97%          99.13%            99.51%

   10/26/2020 Capital Metro        Norther Virginia                 532       78.20%          81.95%          83.46%            83.46%

   10/26/2020    Capital Metro     Richmond                       1033        96.90%          99.03%         99.13%             99.23%
   10/26/2020    Eastern           Appalachian                    1102        96.73%          98.37%         98.37%             98.55%
   10/26/2020    Eastern           Central Pennsylvania          20349         1.65%           5.48%         92.26%             99.21%
   10/26/2020    Eastern           Kentuckiana                   27484        99.76%          99.81%         99.82%             99.82%
   10/26/2020    Eastern           Norther Ohio                  16221        40.29%          69.78%         71.30%             95.00%
                             Case 1:20-cv-02405-EGS Document 47-1 Filed 10/30/20 Page 39 of 51



                                                      Measured      Processing      Processing      Processing      Processing
                                                      Volume:       Score:          Score Plus 1:   Score Plus 2:   Score Plus 3:
                                                      Outbound Non- Outbound        Outbound        Outbound        Outbound Non-
Date           Area            District               Ballot        Non-Ballot      Non-Ballot      Non-Ballot      Ballot
    10/26/2020 Eastern         Ohio Valley                   117623        53.02%         88.43%          88.59%             99.82%

    10/26/2020   Eastern       Philadelphia Metropo         406648         0.07%          99.07%         99.14%             99.98%
    10/26/2020   Eastern       South Jersey                 437298         3.28%          95.88%        100.00%            100.00%
    10/26/2020   Eastern       Tennessee                     15184        96.84%          97.05%         97.10%             97.56%
    10/26/2020   Eastern       Western New York                596        84.73%          86.41%         86.41%             86.74%

    10/26/2020 Eastern         Western Pennsylvania            1739       83.67%          84.19%          98.85%            99.31%

    10/26/2020 Great Lakes     Central Illinois              55860        99.79%          99.84%          99.85%            99.95%

    10/26/2020 Great Lakes     Chicago                         1744       79.13%          79.42%          79.64%            82.00%

    10/26/2020 Great Lakes     Detroit                         4257       25.63%          26.05%          26.80%            96.85%

    10/26/2020 Great Lakes     Gateway                      164807        99.90%          99.92%          99.92%            99.97%

    10/26/2020 Great Lakes     Greater Indiana               75913        94.77%          94.95%          99.04%            99.28%

    10/26/2020 Great Lakes     Greater Michigan             137245        99.88%          99.89%          99.91%            99.97%

    10/26/2020 Great Lakes     Lakeland                      30542        90.76%          99.67%          99.71%            99.90%

    10/26/2020 Northeast       Albany                           254       67.32%          79.53%          79.53%            80.31%

    10/26/2020 Northeast       Caribbean                        305       98.03%          98.03%          98.03%            98.03%

    10/26/2020 Northeast       Connecticut Valley              1058       76.65%          82.99%          83.08%            83.08%
                            Case 1:20-cv-02405-EGS Document 47-1 Filed 10/30/20 Page 40 of 51



                                                    Measured      Processing     Processing      Processing      Processing
                                                    Volume:       Score:         Score Plus 1:   Score Plus 2:   Score Plus 3:
                                                    Outbound Non- Outbound       Outbound        Outbound        Outbound Non-
Date            Area          District              Ballot        Non-Ballot     Non-Ballot      Non-Ballot      Ballot

   10/26/2020 Northeast       Greater Boston                 1545       78.96%         81.49%          81.68%           84.53%

   10/26/2020 Northeast       Long Island                     399       78.20%         83.46%          84.46%           84.46%

   10/26/2020 Northeast       New York                       1236       27.27%         98.14%          98.62%           98.62%
                              Northern New
   10/26/2020 Northeast       England                        1820       94.45%         95.99%          96.04%           96.10%

   10/26/2020 Northeast       Northern New Jersey            1706       11.61%         15.83%          99.12%           99.18%

   10/26/2020 Northeast       Triboro                        2684       14.64%         40.50%          40.65%           40.98%

   10/26/2020   Northeast     Westchester                    257        80.54%         85.99%          86.38%           97.28%
   10/26/2020   Pacific       Bay-Valley                    3470        98.01%         98.62%          98.67%           98.79%
   10/26/2020   Pacific       Honolulu                      1180        99.49%         99.83%          99.92%           99.92%
   10/26/2020   Pacific       Los Angeles                  27241        92.14%         92.23%          95.53%           99.62%
   10/26/2020   Pacific       Sacramento                   12050        82.20%         82.83%          82.95%           87.19%
   10/26/2020   Pacific       San Diego                    21751        99.35%         99.47%          99.59%           99.83%
   10/26/2020   Pacific       San Francisco                34178        99.54%         99.58%          99.61%           99.75%
   10/26/2020   Pacific       Santa Ana                    23601        99.33%         99.38%          99.48%           99.92%
   10/26/2020   Pacific       Sierra Coastal               25953        94.83%         95.01%          95.03%           95.05%
   10/26/2020   Southern      Alabama                        857        85.41%         86.58%          86.93%           86.93%
   10/26/2020   Southern      Arkansas                       759        98.29%         99.21%          99.21%           99.34%
   10/26/2020   Southern      Dallas                        1684        85.99%         86.94%          87.59%           94.12%
   10/26/2020   Southern      Ft. Worth                     2430        47.82%         48.52%          97.86%           97.90%
   10/26/2020   Southern      Gulf Atlantic                10789        27.84%         82.08%          84.01%           85.02%
   10/26/2020   Southern      Houston                       2467        97.41%         98.05%          99.88%           99.88%
   10/26/2020   Southern      Louisiana                     1229        98.37%         99.19%          99.19%           99.35%
                              Case 1:20-cv-02405-EGS Document 47-1 Filed 10/30/20 Page 41 of 51



                                                     Measured      Processing      Processing      Processing      Processing
                                                     Volume:       Score:          Score Plus 1:   Score Plus 2:   Score Plus 3:
                                                     Outbound Non- Outbound        Outbound        Outbound        Outbound Non-
Date             Area           District             Ballot        Non-Ballot      Non-Ballot      Non-Ballot      Ballot
    10/26/2020   Southern       Mississippi                    585        82.05%         83.93%          89.91%             90.43%
    10/26/2020   Southern       Oklahoma                      5900        99.75%         99.93%          99.93%             99.93%
    10/26/2020   Southern       Rio Grande                    3028        92.97%         94.09%          94.85%             99.41%
    10/26/2020   Southern       South Florida                20937        87.15%         92.36%          99.39%             99.67%
    10/26/2020   Southern       Suncoast                     60038        92.83%         93.90%          94.24%             96.58%
    10/26/2020   Western        Alaska                         119        94.12%         94.12%          96.64%             96.64%
    10/26/2020   Western        Arizona                      23001        92.26%         92.51%          92.86%             93.52%
    10/26/2020   Western        Central Plains               38922        99.70%         99.73%          99.73%             99.86%
    10/26/2020   Western        Colorado/Wyoming              2275        69.10%         96.75%          97.23%             97.67%
    10/26/2020   Western        Dakotas                        928        93.53%         96.88%          96.88%             96.98%
    10/26/2020   Western        Hawkeye                      32224        99.84%         99.89%          99.90%             99.99%
    10/26/2020   Western        Mid-Americas                156344        99.88%         99.89%          99.89%             99.93%
    10/26/2020   Western        Nevada Sierra                 5293        98.62%         98.72%          99.38%             99.40%
    10/26/2020   Western        Northland                   203347        97.58%         99.46%          99.85%             99.98%
    10/26/2020   Western        Portland                      8108        62.00%         73.42%          73.67%             74.68%
    10/26/2020   Western        Salt Lake City                3123        94.56%         95.42%          95.49%             96.86%
    10/26/2020   Western        Seattle                       3832        97.21%         97.99%          97.99%             98.83%

   10/27/2020 Capital Metro     Atlanta                        870       29.89%          77.36%          95.52%            95.86%

   10/27/2020 Capital Metro     Baltimore                     2947        6.18%          10.38%          20.53%            98.47%

   10/27/2020 Capital Metro     Capital                        650       46.62%          96.15%          96.46%            96.77%

   10/27/2020 Capital Metro     Greater S Carolina             292       22.95%          81.51%          85.62%            85.96%

   10/27/2020 Capital Metro     Greensboro                    1811       49.36%          63.06%          90.01%            91.94%

   10/27/2020 Capital Metro     Mid-Carolinas                 3897       76.85%          87.89%          92.30%            99.69%
                                Case 1:20-cv-02405-EGS Document 47-1 Filed 10/30/20 Page 42 of 51



                                                         Measured      Processing     Processing      Processing      Processing
                                                         Volume:       Score:         Score Plus 1:   Score Plus 2:   Score Plus 3:
                                                         Outbound Non- Outbound       Outbound        Outbound        Outbound Non-
Date            Area              District               Ballot        Non-Ballot     Non-Ballot      Non-Ballot      Ballot

   10/27/2020 Capital Metro       Norther Virginia                1101       85.10%         98.91%          98.91%           99.00%

   10/27/2020   Capital Metro     Richmond                        486        89.71%         99.59%          99.59%           99.59%
   10/27/2020   Eastern           Appalachian                      83        44.58%         95.18%          98.80%           98.80%
   10/27/2020   Eastern           Central Pennsylvania           1539         3.70%         56.73%          62.05%           66.60%
   10/27/2020   Eastern           Kentuckiana                    6688        86.83%         99.97%          99.99%          100.00%
   10/27/2020   Eastern           Norther Ohio                  62544         0.39%         93.96%          95.32%           95.78%
   10/27/2020   Eastern           Ohio Valley                    2199        25.60%         28.74%          72.71%           89.81%

   10/27/2020   Eastern           Philadelphia Metropo         136403         0.04%          1.86%          99.46%           99.47%
   10/27/2020   Eastern           South Jersey                 135151         0.14%          1.23%          99.91%           99.93%
   10/27/2020   Eastern           Tennessee                      2693        72.71%         98.89%          98.92%           98.92%
   10/27/2020   Eastern           Western New York                 34        76.47%        100.00%         100.00%          100.00%

   10/27/2020 Eastern             Western Pennsylvania             255       95.29%         99.22%          99.61%           99.61%

   10/27/2020 Great Lakes         Central Illinois              12699        98.22%         99.66%          99.66%           99.66%

   10/27/2020 Great Lakes         Chicago                          318       61.95%         72.01%          73.90%           73.90%

   10/27/2020 Great Lakes         Detroit                          978        3.58%         62.58%          63.09%           63.80%

   10/27/2020 Great Lakes         Gateway                         1508       23.14%         96.09%          96.42%           99.01%

   10/27/2020 Great Lakes         Greater Indiana               11100        24.35%         93.84%          93.86%           98.82%

   10/27/2020 Great Lakes         Greater Michigan              17563         0.20%         99.89%          99.89%           99.90%
                            Case 1:20-cv-02405-EGS Document 47-1 Filed 10/30/20 Page 43 of 51



                                                    Measured      Processing     Processing      Processing      Processing
                                                    Volume:       Score:         Score Plus 1:   Score Plus 2:   Score Plus 3:
                                                    Outbound Non- Outbound       Outbound        Outbound        Outbound Non-
Date            Area          District              Ballot        Non-Ballot     Non-Ballot      Non-Ballot      Ballot

   10/27/2020 Great Lakes     Lakeland                       1339        8.14%         95.52%          96.79%           96.79%

   10/27/2020 Northeast       Albany                          166       16.27%         96.99%         100.00%          100.00%

   10/27/2020 Northeast       Caribbean                        25       96.00%        100.00%         100.00%          100.00%

   10/27/2020 Northeast       Connecticut Valley              329       32.83%         64.13%          68.39%           69.60%

   10/27/2020 Northeast       Greater Boston                 1902       92.48%         98.69%          99.21%           99.84%

   10/27/2020 Northeast       Long Island                     327       31.19%         99.08%          99.08%           99.08%

   10/27/2020 Northeast       New York                       2036       97.94%         99.51%          99.75%           99.75%
                              Northern New
   10/27/2020 Northeast       England                         951       15.98%         67.61%          68.45%           99.79%

   10/27/2020 Northeast       Northern New Jersey            1668        2.70%         98.80%          98.86%           99.88%

   10/27/2020 Northeast       Triboro                        1483       86.72%         87.59%          88.06%           88.13%

   10/27/2020   Northeast     Westchester                    167        86.83%         98.80%         100.00%          100.00%
   10/27/2020   Pacific       Bay-Valley                    1062        94.35%         94.92%          95.01%           99.91%
   10/27/2020   Pacific       Honolulu                       118        94.92%         97.46%          97.46%           97.46%
   10/27/2020   Pacific       Los Angeles                  14413        69.67%         97.52%          97.55%           97.73%
   10/27/2020   Pacific       Sacramento                    6394        35.35%         74.30%          74.32%           75.20%
   10/27/2020   Pacific       San Diego                    48365        98.32%         99.58%          99.58%           99.85%
   10/27/2020   Pacific       San Francisco                 2082        92.60%         95.82%          96.01%           98.03%
   10/27/2020   Pacific       Santa Ana                    15566        95.71%         99.73%          99.77%           99.85%
                              Case 1:20-cv-02405-EGS Document 47-1 Filed 10/30/20 Page 44 of 51



                                                   Measured      Processing      Processing      Processing      Processing
                                                   Volume:       Score:          Score Plus 1:   Score Plus 2:   Score Plus 3:
                                                   Outbound Non- Outbound        Outbound        Outbound        Outbound Non-
Date             Area           District           Ballot        Non-Ballot      Non-Ballot      Non-Ballot      Ballot
    10/27/2020   Pacific        Sierra Coastal              5098        93.17%         98.63%          98.76%             99.41%
    10/27/2020   Southern       Alabama                      697        39.17%         95.41%          95.84%             95.84%
    10/27/2020   Southern       Arkansas                     137         4.38%         50.36%          50.36%             50.36%
    10/27/2020   Southern       Dallas                      1077         2.41%         98.14%          98.33%             98.33%
    10/27/2020   Southern       Ft. Worth                    456         5.04%         97.81%          97.81%             98.68%
    10/27/2020   Southern       Gulf Atlantic              16524        87.30%         90.70%          99.05%             99.12%
    10/27/2020   Southern       Houston                       97        21.65%         78.35%          84.54%             92.78%
    10/27/2020   Southern       Louisiana                    136        20.59%         55.15%          57.35%             57.35%
    10/27/2020   Southern       Mississippi                  169        27.22%         73.37%          75.15%             75.15%
    10/27/2020   Southern       Oklahoma                     198        68.69%         97.47%          97.98%             97.98%
    10/27/2020   Southern       Rio Grande                   818         8.19%         94.13%          94.25%             94.62%
    10/27/2020   Southern       South Florida               5724        83.91%         90.39%          92.24%             98.93%
    10/27/2020   Southern       Suncoast                    2973        11.27%         54.25%          55.50%             69.96%
    10/27/2020   Western        Alaska                       125        64.00%         85.60%          92.00%             98.40%
    10/27/2020   Western        Arizona                     1170        48.72%         88.72%          90.00%             90.60%
    10/27/2020   Western        Central Plains             12500        95.11%         99.93%          99.94%             99.94%
    10/27/2020   Western        Colorado/Wyoming            1741        11.14%         72.31%          95.86%             96.61%
    10/27/2020   Western        Dakotas                     1579         6.46%         98.10%          98.29%             98.29%
    10/27/2020   Western        Hawkeye                    31143         0.04%        100.00%         100.00%           100.00%
    10/27/2020   Western        Mid-Americas               33104         0.19%         99.93%          99.94%             99.95%
    10/27/2020   Western        Nevada Sierra                300        52.33%         87.33%          87.67%             96.67%
    10/27/2020   Western        Northland                 114065        82.41%         99.76%          99.89%             99.92%
    10/27/2020   Western        Portland                    3794        46.10%         78.12%          78.47%             79.05%
    10/27/2020   Western        Salt Lake City               159        46.54%         55.97%          56.60%             69.18%
    10/27/2020   Western        Seattle                      486        31.28%         90.12%          90.95%             91.36%

   10/28/2020 Capital Metro     Atlanta                    2210        17.06%          36.47%          42.90%            95.43%

   10/28/2020 Capital Metro     Baltimore                    999        3.00%          52.55%          53.15%            57.76%
                                Case 1:20-cv-02405-EGS Document 47-1 Filed 10/30/20 Page 45 of 51



                                                         Measured      Processing     Processing      Processing      Processing
                                                         Volume:       Score:         Score Plus 1:   Score Plus 2:   Score Plus 3:
                                                         Outbound Non- Outbound       Outbound        Outbound        Outbound Non-
Date            Area              District               Ballot        Non-Ballot     Non-Ballot      Non-Ballot      Ballot

   10/28/2020 Capital Metro       Capital                          723       48.96%         78.01%          79.67%           79.81%

   10/28/2020 Capital Metro       Greater S Carolina               505       30.50%         54.85%          95.05%           95.25%

   10/28/2020 Capital Metro       Greensboro                    35450        97.27%         97.81%          99.02%           99.46%

   10/28/2020 Capital Metro       Mid-Carolinas                   4466       15.29%         85.13%          91.94%           94.98%

   10/28/2020 Capital Metro       Norther Virginia                 171       69.01%         80.12%          81.29%           81.87%

   10/28/2020   Capital Metro     Richmond                        495        31.72%         95.35%          96.77%           97.17%
   10/28/2020   Eastern           Appalachian                     258        79.46%         82.17%          93.80%           93.80%
   10/28/2020   Eastern           Central Pennsylvania           3172        76.73%         76.89%          89.22%           93.22%
   10/28/2020   Eastern           Kentuckiana                    8538        19.47%         97.47%          99.89%           99.89%
   10/28/2020   Eastern           Norther Ohio                  31711         2.78%          3.09%          93.60%           93.71%
   10/28/2020   Eastern           Ohio Valley                    2783        84.30%         87.53%          88.57%           93.53%

   10/28/2020   Eastern           Philadelphia Metropo          33587         0.05%          0.08%           0.75%           99.29%
   10/28/2020   Eastern           South Jersey                  35002         0.15%          0.19%           4.94%           99.47%
   10/28/2020   Eastern           Tennessee                      7237         4.57%         96.57%          99.81%           99.89%
   10/28/2020   Eastern           Western New York                376        27.93%         93.62%          97.07%           97.07%

   10/28/2020 Eastern             Western Pennsylvania              41       19.51%         75.61%          85.37%           87.80%

   10/28/2020 Great Lakes         Central Illinois                1988       64.13%         80.53%          99.30%           99.45%

   10/28/2020 Great Lakes         Chicago                         2015       43.03%         86.35%          88.44%           88.44%
                            Case 1:20-cv-02405-EGS Document 47-1 Filed 10/30/20 Page 46 of 51



                                                    Measured      Processing     Processing      Processing      Processing
                                                    Volume:       Score:         Score Plus 1:   Score Plus 2:   Score Plus 3:
                                                    Outbound Non- Outbound       Outbound        Outbound        Outbound Non-
Date          Area            District              Ballot        Non-Ballot     Non-Ballot      Non-Ballot      Ballot

   10/28/2020 Great Lakes     Detroit                     231698        99.89%         99.90%          99.93%           99.93%

   10/28/2020 Great Lakes     Gateway                        3334       33.44%         50.15%          99.46%           99.46%

   10/28/2020 Great Lakes     Greater Indiana              40110        87.85%         88.99%          98.56%           98.58%

   10/28/2020 Great Lakes     Greater Michigan               2078       30.99%         31.42%          98.08%           98.89%

   10/28/2020 Great Lakes     Lakeland                       2230       60.63%         81.97%          95.87%           98.97%

   10/28/2020 Northeast       Albany                          315       24.76%         97.46%          98.41%           98.41%

   10/28/2020 Northeast       Caribbean                         4       75.00%         75.00%         100.00%          100.00%

   10/28/2020 Northeast       Connecticut Valley              841       71.58%         90.01%          90.13%           90.37%

   10/28/2020 Northeast       Greater Boston                  218       66.06%         88.07%          89.91%           91.28%

   10/28/2020 Northeast       Long Island                      48       81.25%         81.25%          89.58%           89.58%

   10/28/2020 Northeast       New York                         90       55.56%         57.78%          68.89%           71.11%
                              Northern New
   10/28/2020 Northeast       England                         226       12.83%         13.72%          94.25%           96.02%

   10/28/2020 Northeast       Northern New Jersey            1743        2.41%         23.75%          98.28%           98.68%

   10/28/2020 Northeast       Triboro                         418       11.24%         54.55%          57.89%           58.37%
                            Case 1:20-cv-02405-EGS Document 47-1 Filed 10/30/20 Page 47 of 51



                                                 Measured      Processing     Processing      Processing      Processing
                                                 Volume:       Score:         Score Plus 1:   Score Plus 2:   Score Plus 3:
                                                 Outbound Non- Outbound       Outbound        Outbound        Outbound Non-
Date            Area          District           Ballot        Non-Ballot     Non-Ballot      Non-Ballot      Ballot

   10/28/2020   Northeast     Westchester                 551        31.03%         78.04%          98.55%           98.91%
   10/28/2020   Pacific       Bay-Valley                  306        95.42%         97.06%          97.39%           98.04%
   10/28/2020   Pacific       Honolulu                     84        92.86%         98.81%         100.00%          100.00%
   10/28/2020   Pacific       Los Angeles               13477        25.35%         73.30%          90.88%           90.91%
   10/28/2020   Pacific       Sacramento                  569        26.36%         28.12%          79.26%           80.14%
   10/28/2020   Pacific       San Diego                   396        71.21%         75.51%          98.74%           98.74%
   10/28/2020   Pacific       San Francisco              4613        97.20%         98.46%          99.28%           99.39%
   10/28/2020   Pacific       Santa Ana                  4605        89.45%         96.57%          99.83%           99.89%
   10/28/2020   Pacific       Sierra Coastal             5380        92.97%         98.25%          99.26%           99.35%
   10/28/2020   Southern      Alabama                     175        37.14%         38.29%          85.14%           85.14%
   10/28/2020   Southern      Arkansas                     34        82.35%         88.24%          97.06%           97.06%
   10/28/2020   Southern      Dallas                      121        57.85%         84.30%          87.60%           95.04%
   10/28/2020   Southern      Ft. Worth                   130        34.62%         37.69%          73.85%           79.23%
   10/28/2020   Southern      Gulf Atlantic             19254        93.34%         94.56%          94.90%           99.31%
   10/28/2020   Southern      Houston                     120        71.67%         85.00%          90.00%           90.83%
   10/28/2020   Southern      Louisiana                    58        50.00%         74.14%          82.76%           84.48%
   10/28/2020   Southern      Mississippi                  98        34.69%         40.82%          91.84%           91.84%
   10/28/2020   Southern      Oklahoma                     60        75.00%         78.33%          95.00%           95.00%
   10/28/2020   Southern      Rio Grande                  417        44.12%         50.60%          92.57%           93.53%
   10/28/2020   Southern      South Florida             21749        96.81%         97.02%          99.50%           99.58%
   10/28/2020   Southern      Suncoast                  20651        87.43%         91.64%          95.58%           95.95%
   10/28/2020   Western       Alaska                    10146        99.88%         99.95%          99.99%           99.99%
   10/28/2020   Western       Arizona                    1788         9.12%         71.20%          84.62%           91.39%
   10/28/2020   Western       Central Plains             5297        51.22%         98.68%          99.47%           99.53%
   10/28/2020   Western       Colorado/Wyoming           3411        60.92%         61.36%          98.65%           99.30%
   10/28/2020   Western       Dakotas                     844        73.82%         80.45%          97.04%           97.04%
   10/28/2020   Western       Hawkeye                   16492         0.49%          0.53%          99.97%           99.98%
   10/28/2020   Western       Mid-Americas                663        27.15%         28.96%          92.46%           92.46%
                                 Case 1:20-cv-02405-EGS Document 47-1 Filed 10/30/20 Page 48 of 51



                                                          Measured      Processing      Processing      Processing      Processing
                                                          Volume:       Score:          Score Plus 1:   Score Plus 2:   Score Plus 3:
                                                          Outbound Non- Outbound        Outbound        Outbound        Outbound Non-
Date             Area              District               Ballot        Non-Ballot      Non-Ballot      Non-Ballot      Ballot
    10/28/2020   Western           Nevada Sierra                    397        50.63%         52.39%          95.72%             96.22%
    10/28/2020   Western           Northland                      23671        57.89%         96.70%          99.20%             99.75%
    10/28/2020   Western           Portland                        3922        63.28%         63.28%          66.11%             66.32%
    10/28/2020   Western           Salt Lake City                   146        79.45%         81.51%          95.21%             95.89%
    10/28/2020   Western           Seattle                          269        65.80%         67.66%          71.00%             71.00%

   10/29/2020 Capital Metro        Atlanta                          181       41.44%          45.30%          75.14%            96.69%

   10/29/2020 Capital Metro        Baltimore                        232        9.48%           9.48%          11.64%            13.36%

   10/29/2020 Capital Metro        Capital                           56       75.00%          76.79%          82.14%            83.93%

   10/29/2020 Capital Metro        Greater S Carolina               113       30.97%          31.86%          61.06%            98.23%

   10/29/2020 Capital Metro        Greensboro                      1585       66.18%          86.50%          93.38%            97.92%

   10/29/2020 Capital Metro        Mid-Carolinas                   1543       74.01%          74.14%          96.31%            98.64%

   10/29/2020 Capital Metro        Norther Virginia                  69       76.81%          76.81%          82.61%            84.06%

   10/29/2020    Capital Metro     Richmond                         248       33.47%          33.47%         34.68%             98.79%
   10/29/2020    Eastern           Appalachian                      752       53.19%          53.19%         56.25%             99.47%
   10/29/2020    Eastern           Central Pennsylvania             115       24.35%          48.70%         48.70%             60.87%
   10/29/2020    Eastern           Kentuckiana                      618       68.28%          74.11%         85.76%             99.84%
   10/29/2020    Eastern           Norther Ohio                    2241        0.85%           0.94%         12.63%             89.42%
   10/29/2020    Eastern           Ohio Valley                     1279       88.04%          88.19%         92.65%             93.59%

   10/29/2020 Eastern              Philadelphia Metropo            2812        0.89%           0.89%           1.00%            24.04%
   10/29/2020 Eastern              South Jersey                    2359        0.97%           1.02%           1.14%             6.19%
                             Case 1:20-cv-02405-EGS Document 47-1 Filed 10/30/20 Page 49 of 51



                                                      Measured      Processing      Processing      Processing      Processing
                                                      Volume:       Score:          Score Plus 1:   Score Plus 2:   Score Plus 3:
                                                      Outbound Non- Outbound        Outbound        Outbound        Outbound Non-
Date           Area            District               Ballot        Non-Ballot      Non-Ballot      Non-Ballot      Ballot
    10/29/2020 Eastern         Tennessee                       306         70.92%         70.92%          93.14%           100.00%
    10/29/2020 Eastern         Western New York                457         99.78%         99.78%          99.78%             99.78%

    10/29/2020 Eastern         Western Pennsylvania              81       92.59%          92.59%          97.53%            98.77%

    10/29/2020 Great Lakes     Central Illinois                 877       62.49%          62.49%          82.67%            98.75%

    10/29/2020 Great Lakes     Chicago                         1018       94.20%          94.20%          94.30%            94.40%

    10/29/2020 Great Lakes     Detroit                          898       60.80%          60.80%          91.87%            93.76%

    10/29/2020 Great Lakes     Gateway                          715       78.60%          78.60%          88.39%            99.30%

    10/29/2020 Great Lakes     Greater Indiana               14495        84.28%          90.68%          90.93%            98.81%

    10/29/2020 Great Lakes     Greater Michigan                 270       51.48%          51.48%          51.85%            97.04%

    10/29/2020 Great Lakes     Lakeland                        1180       91.61%          91.61%          93.64%            99.41%

    10/29/2020 Northeast       Albany                           479       80.79%          96.87%          98.75%            98.75%

    10/29/2020 Northeast       Caribbean                          4       75.00%          75.00%        100.00%            100.00%

    10/29/2020 Northeast       Connecticut Valley               323       78.95%          80.19%          89.16%            89.47%

    10/29/2020 Northeast       Greater Boston                   327       39.76%          92.05%          97.86%            99.08%

    10/29/2020 Northeast       Long Island                      226       86.73%          86.73%          86.73%            86.73%
                            Case 1:20-cv-02405-EGS Document 47-1 Filed 10/30/20 Page 50 of 51



                                                    Measured      Processing     Processing      Processing      Processing
                                                    Volume:       Score:         Score Plus 1:   Score Plus 2:   Score Plus 3:
                                                    Outbound Non- Outbound       Outbound        Outbound        Outbound Non-
Date            Area          District              Ballot        Non-Ballot     Non-Ballot      Non-Ballot      Ballot

   10/29/2020 Northeast       New York                        251       91.63%         92.43%          96.41%           96.41%
                              Northern New
   10/29/2020 Northeast       England                         375       16.80%         97.07%          98.40%           98.93%

   10/29/2020 Northeast       Northern New Jersey              88       63.64%         64.77%          64.77%           92.05%

   10/29/2020 Northeast       Triboro                         491       96.74%         96.74%          96.74%           96.74%

   10/29/2020   Northeast     Westchester                     476       97.06%         97.27%          97.90%           99.37%
   10/29/2020   Pacific       Bay-Valley                      182       94.51%         95.05%          98.35%           98.90%
   10/29/2020   Pacific       Honolulu                        107       98.13%         99.07%          99.07%          100.00%
   10/29/2020   Pacific       Los Angeles                    3564       22.05%         48.71%          88.64%           97.14%
   10/29/2020   Pacific       Sacramento                      453       81.68%         90.51%          91.61%           96.03%
   10/29/2020   Pacific       San Diego                       246       78.05%         89.02%          94.31%           99.59%
   10/29/2020   Pacific       San Francisco                  1072       95.52%         98.97%          99.44%           99.63%
   10/29/2020   Pacific       Santa Ana                       435       82.99%         84.60%          91.49%           98.62%
   10/29/2020   Pacific       Sierra Coastal                  407       68.80%         69.78%          93.61%           99.02%
   10/29/2020   Southern      Alabama                         171        8.77%          8.77%          74.27%           92.98%
   10/29/2020   Southern      Arkansas                        143       86.01%         86.01%          90.91%          100.00%
   10/29/2020   Southern      Dallas                          125       42.40%         42.40%          97.60%           97.60%
   10/29/2020   Southern      Ft. Worth                       234       96.58%         96.58%          98.29%           98.72%
   10/29/2020   Southern      Gulf Atlantic                  4708       92.67%         98.00%          98.15%           98.79%
   10/29/2020   Southern      Houston                          42       69.05%         69.05%          92.86%           95.24%
   10/29/2020   Southern      Louisiana                        91       92.31%         92.31%          97.80%           97.80%
   10/29/2020   Southern      Mississippi                      17       47.06%         47.06%          52.94%           88.24%
   10/29/2020   Southern      Oklahoma                         55       65.45%         65.45%          80.00%          100.00%
   10/29/2020   Southern      Rio Grande                     1029       74.44%         74.44%          76.38%           99.61%
   10/29/2020   Southern      South Florida                  1229       38.65%         67.70%          69.08%           97.48%
                            Case 1:20-cv-02405-EGS Document 47-1 Filed 10/30/20 Page 51 of 51



                                                 Measured      Processing      Processing      Processing      Processing
                                                 Volume:       Score:          Score Plus 1:   Score Plus 2:   Score Plus 3:
                                                 Outbound Non- Outbound        Outbound        Outbound        Outbound Non-
Date             Area         District           Ballot        Non-Ballot      Non-Ballot      Non-Ballot      Ballot
    10/29/2020   Southern     Suncoast                   3679         85.97%         88.56%          88.94%             89.40%
    10/29/2020   Western      Alaska                     1763         99.94%        100.00%         100.00%           100.00%
    10/29/2020   Western      Arizona                     768         24.74%         24.74%          30.47%             90.23%
    10/29/2020   Western      Central Plains              962         58.11%         59.77%          63.51%           100.00%
    10/29/2020   Western      Colorado/Wyoming            434         90.32%         94.01%          94.24%             96.08%
    10/29/2020   Western      Dakotas                    1134         96.91%         96.91%          99.56%             99.82%
    10/29/2020   Western      Hawkeye                     903         32.00%         32.00%          32.00%           100.00%
    10/29/2020   Western      Mid-Americas                412         23.30%         23.30%          25.49%             99.76%
    10/29/2020   Western      Nevada Sierra              2975         96.97%         98.52%          98.76%             99.97%
    10/29/2020   Western      Northland                  9320         44.51%         62.25%          98.99%             99.65%
    10/29/2020   Western      Portland                   1335         47.87%         48.16%          48.16%             77.30%
    10/29/2020   Western      Salt Lake City              327         91.13%         91.13%          96.94%             99.39%
    10/29/2020   Western      Seattle                     252         93.65%         93.65%          96.83%             99.21%
